Exhibit 10.14

EXECUTION COPY


ASSET PURCHASE AGREEMENT dated as of November 19, 2004 among HHI, L.L.C., a
Maryland limited liability company (“Seller”), the members of Seller listed on
the signature pages hereto (each a “Member” and collectively the “Members”), the
affiliated parties of the Members listed on the signature pages hereto (the
“Member Affiliates” and, together with the Members, the “Member Parties”),
Ventiv Health, Inc., a Delaware corporation (“Parent”); and IIH Acquisition LLC,
a Delaware limited liability company (“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, Purchaser wishes to purchase from Seller, and Seller wishes to sell,
assign and transfer to Purchaser, substantially all of the assets of Seller, for
the purchase price and upon the terms and subject to the conditions hereinafter
set forth;
 
WHEREAS, in order to induce Seller to enter into this Agreement, Parent is
executing a guaranty (the “Parent Guaranty”) of Purchaser’s obligations
hereunder in the form of Exhibit A simultaneously with the execution of this
Agreement;
 
WHEREAS, in order to induce Purchaser and Parent to enter into this Agreement,
certain key employees of Seller (the “Key Employees”) are entering into
employment agreements with Purchaser in the form of Exhibits 1 and 2 (each, an
“Employment Agreement”) simultaneously with the execution of this Agreement;
 
WHEREAS, the Members constitute all of the members of Seller;
 
WHEREAS, the Member Parties will receive substantial economic benefits from the
consummation of the transactions contemplated hereby and are therefore joining
in the indemnification and other provisions of this Agreement; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 11.1;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
ARTICLE I  
 PURCHASE AND SALE OF THE ASSETS
 
Section 1.1  Assets. Subject to and upon the terms and conditions set forth in
this Agreement, at the closing of the transactions contemplated hereby (the
“Closing”), Seller shall sell, transfer, convey, assign and deliver to
Purchaser, and Purchaser shall purchase and acquire from Seller, all right,
title and interest of Seller in and to all properties, assets and rights of
every nature, kind and description, tangible and intangible (including
goodwill), whether accrued, contingent or otherwise, that relate to or are used
or held for use in the Business (collectively, the “Assets”), including without
limitation the following Assets:
 
(a)  all cash and cash equivalents of Seller as of the Closing Date;
 
(b)  all computer hardware, furniture, furnishings, vehicles, equipment,
machinery and other tangible personal property;
 
(c)  subject to Section 1.3, all rights under the Contracts listed on Schedule I
(the “Included Contracts”);
 
(d)  all payment rights and other intangible assets (including goodwill) with
respect to customer relationships that are not embodied in complete written
Contracts (it being understood that an expired Contract shall not be deemed to
be a complete written Contract for purposes of this Section 1.1(d));
 
(e)  all rights in Intellectual Property now in existence or under development,
including all licenses and rights to use or practice such Intellectual Property,
and all goodwill represented thereby and pertaining thereto;
 
(f)  all credits, prepaid expenses, deferred charges, advance payments, security
deposits and prepaid items (other than as provided in Section 1.2(c));
 
(g)  all notes and accounts receivable (in all cases, whether or not billed) and
the benefit of any security therefor;
 
(h)  except for the Book and Records of Seller identified in Section 1.1(h) of
the Seller Disclosure Schedule as being subject to a statutory prohibition
against transfer identified therein (the “Excluded Employee Records”), all Books
and Records;
 
(i)  to the extent their transfer is permitted by applicable Law, all
Governmental Approvals, including all applications therefor; and
 
(j)  all causes of action, lawsuits, claims and demands of any nature available
to or being pursued by Seller with respect to the Assets or the Assumed
Liabilities.
 
At the Closing, the Assets shall be transferred or otherwise conveyed to
Purchaser free and clear of all Liens excepting only Permitted Exceptions. [***]
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
Section 1.2  Excluded Assets. Notwithstanding Section 1.1, Seller shall retain
Seller’s right, title and interest in and to the following assets (collectively,
the “Excluded Assets”):
 
(a)  except as otherwise provided in Sections 9.5 and 10.2, insurance policies
and causes of action, lawsuits, claims, demands, rights of recovery and set-off
under or with respect to, and the proceeds of, insurance policies;
 
(b)  causes of action, lawsuits, claims, demands, and rights of recovery and
set-off with respect to any Excluded Assets or Excluded Liability;
 
(c)  prepaid Taxes and any claims for any refund, rebate or abatement with
respect to Taxes for any period or portion thereof through the Closing Date;
 
(d)  Contracts other than Included Contracts;
 
(e)  any and all income tax returns and related workpapers used to prepare the
same for periods ending on or prior to the date (the “Closing Date”) of the
Closing;
 
(f)  all Employee Benefit Plans, and Pension Plans, except those listed in
Section 9.2(b) of the Seller Disclosure Schedule;
 
(g)  all indebtedness owing from officers of Seller or from stockholders of
Seller (the “Affiliate Receivables”);
 
(h)  the Excluded Employee Records;
 
(i)  all rights of Seller under this Agreement and the other Transaction
Documents;
 
(j)  the automobile owned by Seller and identified in Section 1.2(j) of the
Seller Disclosure Schedule;
 
(k)  the paintings and artwork located at Seller’s place of business and listed
in Section 1.2(k) of the Seller Disclosure Schedule; and
 
(l)  the computers listed in Section 1.2(l) of the Seller Disclosure Schedule
that are owned by Seller and located at the homes or the Members and Member
Parties listed in Section 1.2(l) of the Seller Disclosure Schedule.
 
Section 1.3  Required Consents. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Asset or interest therein as to which (i) an assignment or transfer
thereof or an attempt to make such an assignment or transfer without a Consent
(a “Required Consent”) would constitute a breach or violation thereof or of
applicable Law, or would adversely affect the rights or obligations thereunder
to be assigned or transferred to or for the account of Purchaser and (ii) all
such Required Consents shall not have been obtained with respect to such Asset
or interest therein prior to the Closing. Any transfer or assignment to
Purchaser by Seller of any such Asset or interest therein (a “Delayed Asset”),
and any assumption by an Acquiring Entity of any corresponding Assumed Liability
(a “Delayed Liability”), shall be made subject to all such Required Consents in
respect of such Delayed Asset being obtained. If there are any Delayed Assets,
Seller shall use its reasonable best efforts to obtain all Required Consents in
respect thereof as promptly as practicable following the Closing, and shall
obtain such Required Consents without any further cost to Purchaser or any of
its Affiliates. Until all Required Consents with respect to each Delayed Asset
have been obtained, (a) Seller shall hold the Delayed Asset on behalf of
Purchaser, (b) Seller shall cooperate with Purchaser for no additional
consideration in any lawful arrangement (including subleasing or subcontracting,
or performance thereunder by Seller as Purchaser’s agent) to provide Purchaser
with all of the benefits of or under any such Delayed Asset, (c) to the extent
of any benefits received by or for the account of Purchaser under clause (b)
above, Purchaser shall assume and perform any corresponding Delayed Liabilities
and (d) Seller shall otherwise enforce and perform for the account of Purchaser
and as directed by Purchaser any other rights of Seller arising from such
Delayed Asset. At such time and on each occasion after the Closing Date as all
Required Consents with respect to a Delayed Asset have been obtained, such
Delayed Asset shall automatically be transferred and assigned by Seller to
Purchaser for no additional consideration, and all corresponding Delayed
Liabilities shall be simultaneously assumed by Purchaser, without the need for
any further act on the part of any party. [***]
 
ARTICLE II  
 


 
PURCHASE PRICE AND CLOSING
 
Section 2.1  Purchase Price; Allocation. (a) The consideration for the Assets
(the “Purchase Price”) shall be, in the aggregate, (i) $[***] in cash, payable
by electronic funds transfer at the Closing, subject to adjustment as provided
in Section 2.5 based on the Closing Working Capital Statement, (ii) $[***] the
“Initial Cash Purchase Price”), (iii) a number of unregistered shares of the
common stock, par value $0.001 per share, of Parent (“Parent Common Stock”),
[***] equal to the quotient of (x) $[***] divided by (y) the Fair Market Value
of one share of Parent Common Stock as of the date of this Agreement (the
“Initial Shares”), (iv) the assumption by Purchaser at the Closing of the
Assumed Liabilities, (v) all amounts payable or distributable to Seller pursuant
to Section 2.6 below and (vi) any amount payable to Seller pursuant to Section
2.1(d). On the Closing Date, Purchaser shall deliver to the transfer agent for
the Parent Common Stock irrevocable instructions to (1) issue the Initial Shares
[***] in the name of Seller and (2) [***]. Neither Purchaser nor Parent shall
have any responsibility for the
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.allocation among Seller
and the Members of any consideration to which Seller is entitled hereunder,
including the allocation of any of the Initial Shares among the Members upon
distribution thereof by Seller under Section 2.1(b) below.

--------------------------------------------------------------------------------



 
(b)  [***] shall be held in escrow until [***] pursuant to an escrow agreement
dated as of the Closing Date among Purchaser, Seller, on behalf of Seller, and
Bank of New York, as escrow agent (the “Escrow Agreement”), in substantially the
form annexed hereto as Exhibit B. Any time following [***] release from escrow
in accordance with the Escrow Agreement, subject to Section 2.8 below, [***].
 
(c)  The Purchase Price shall be allocated by Purchaser among the Assets in the
manner required by Section 1060 of the Code and regulations thereunder.
Purchaser shall deliver to Seller a copy of such allocation within seventy five
(75) days after the Closing. The portion of the Purchase Price, if any,
allocated to one or more covenants set forth in a Transaction Document shall not
be offered by any party hereto as evidence, or otherwise taken into account, in
connection with a determination of the damages arising from a breach of any such
covenant. Purchaser and Seller shall file on a timely basis with the IRS
substantially identical initial and supplemental IRS Forms 8594 consistent with
such allocation and which gives effect to any adjustment of the Purchase Price
determined in accordance with Section 2.5 hereof or any amounts payable or
distributable to Seller pursuant to Section 2.6 below.
 
(d)  If any portion of the consideration described in [***], Purchaser shall
[***] (subject to reasonable extension in the event the amount of such payment
has not been determined) [***]. Each party shall cooperate in good faith to
[***]
 
Section 2.2  Closing Date. Subject to the satisfaction of the conditions set
forth in Sections 6.1 and 6.2 (or the waiver thereof by the party entitled to
waive that condition), the Closing shall take place at a location in New York
City to be designated by Purchaser at 10:00 a.m. on the date hereof. The date on
which the Closing occurs is referred to herein as the “Closing Date”. At the
Closing, the parties shall make the deliveries provided for in Section 2.1 and
Article VII hereof. The Closing shall become effective as of 11:59 P.M. EST on
the Closing Date. If the Closing shall not take place prior to the close of
business on January 15, 2005, then this Agreement shall terminate and shall be
of no further force or effect and the parties shall have no further obligations
to one another hereunder, provided that no such termination shall relieve a
breaching party from liability resulting from any breach by that party of this
Agreement.
 
Section 2.3  Assumption of Liabilities . Subject to the terms and conditions set
forth herein, at the Closing, Purchaser shall assume and agree to pay and
discharge when due solely the following liabilities and obligations of Seller
(collectively, the “Assumed Liabilities”):
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


 
 
(a)  liabilities and obligations of Seller under Included Contracts included in
the Assets that, by the terms of such Included Contracts, arise after the
Closing, relate to periods following the Closing and are to be observed, paid,
discharged, or performed as the case may be, at any time after the Closing;
 
(b)  liabilities and obligations of Seller set forth on the Final Closing
Working Capital Statement, other than liabilities and obligations arising
outside the ordinary course of business after September 30, 2004 (the “Balance
Sheet Date”), as determined based upon, among other things, the pro forma
balance sheet of Seller included in Section 2.3 of the Seller Disclosure
Schedule (the “Pro Forma Balance Sheet”); and
 
(c)  liabilities and obligations expressly assumed by Purchaser pursuant to
Article IX, including, to the extent provided in Article IX, liabilities and
obligations with respect to (i) Seller’s matching obligation as to its 401(k)
plan and (ii) Seller’s bonus plan, vacation and sick leave benefits.
 
Section 2.4  Excluded Liabilities. Purchaser shall not be responsible for any
Liabilities, obligations or commitments of Seller that are not specifically set
forth in Section 2.3 (collectively, the “Excluded Liabilities”). In addition,
notwithstanding anything to the contrary in this Agreement (including Section
2.3), Purchaser shall not be responsible for any of the following (each which
shall also constitute Excluded Liabilities):
 
(a)  any Liability, obligation or commitment (other than accounts payable
arising in the ordinary course of business and reflected on the Final Closing
Working Capital Statement) that, in accordance with GAAP, was required to have
been shown as a liability on the Pro Forma Balance Sheet and was not so shown;
 
(b)  any Liability relating to any cause of action or judicial or administrative
action, suit, proceeding or investigation, (i) pending or threatened on or prior
to the Closing Date, or (ii) relating to Excluded Assets or Excluded
Liabilities;
 
(c)  any Liability relating to any failure or alleged failure to comply with, or
any violation or alleged violation of, (i) any Law, Order or Governmental
Approval applicable to the Business or the Assets, including without limitation
any Tax Law or any Law relating to employment practices, or (ii) any Contract,
in each case which failure or violation occurred or was alleged to have occurred
on or prior to the Closing Date;
 
(d)  any Liability, termination fee, obligation or commitment relating to or
arising out of (i) the employment by Seller of any of its employees or the
engagement by Seller of any of its independent contractors (or any employee of
an independent contractor), (ii) except as expressly assumed by Purchaser or any
of their Affiliates pursuant to Article IX, any Employee Benefit Plan or Pension
Plan, including any sponsorship, administration or contribution obligation of
any Person under any Employee Benefit Plan or Pension Plan or the termination
prior to any such assumption of any Employee Benefit Plan or Pension Plan or
(iii) the termination of employment or engagement of any employee or independent
contractor of Seller while they are employed or engaged by Seller;
 
(e)  any Liability relating to any infringement or alleged infringement of the
rights of any other Person arising out of the use of any Intellectual Property
in connection with the Business on or prior to the Closing Date, including
without limitation any Liability, termination fee, obligation or commitment
relating to or arising out of the Master License Agreement for Institute
Software dated August 18, 1997 between Seller and SAS Institute Inc., as amended
and supplemented (the “SAS License”);
 
(f)  any Liability relating to the creation by Seller or an employee or
independent contractor of Seller on or prior to the Closing Date of any
Intellectual Property in connection with the performance of services for a
customer of Seller, or any failure of Seller or any such employee or independent
contractor to assign the rights therein to such customer;
 
(g)  any Liability for any Taxes attributable to Seller, the Assets or the
Business with respect to any taxable period (or portion thereof) ending on or
prior to the Closing Date;
 
(h)  any Liability relating to any Excluded Asset;
 
(i)  any Liability imposed by any Environmental Law and incurred in connection
with (i) conditions existing or events occurring on or prior to the Closing Date
on Seller Property (as defined below), (ii) any real property, business entities
or assets, whether domestic or foreign, formerly owned, leased, occupied or
operated by or in connection with the Business or (iii) the transportation or
disposal of any Hazardous Materials to or at any offsite facility or location by
or in connection with the Business occurring prior to the Closing Date; or
 
(j)  any Liability in respect of a claim of ownership of Seller, including any
claim to a portion of the Purchase Price paid for the Assets hereunder, by any
present or former member of Seller (including without limitation Gerald Dal Pan
and Cliff Y.K. Meng).
 
For purposes of Section 2.4(g), in the case of any taxable period that begins
before and ends after the Closing Date (a “Straddle Period”), the amount of any
Tax for the portion of such taxable period ending on the Closing Date shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
through the Closing Date and the denominator of which is the number of days in
such Straddle Period.
 
Section 2.5  Working Capital Adjustment. The Purchase Price shall be subject to
adjustment after the Closing Date as follows:
 
(a) Within 60 days after the Closing Date, Purchaser shall prepare and deliver
to Seller a statement (the “Closing Working Capital Statement”) setting forth
total cash and cash equivalents as of the Closing Date (“Closing Cash Amount”)
and calculating the Working Capital (as defined below) of the Business as of the
Closing Date (the “Closing Working Capital Amount”). For purposes of this
Agreement, “Working Capital” shall mean the current assets of the Business as of
the Closing Date (including accounts receivable (net of allowance for doubtful
accounts), work in process, prepaid assets and other current assets, but
excluding cash and cash equivalents other than deposits) less the sum of (a) the
current liabilities of the Business as of the Closing Date (including accounts
payable and accrued expenses (including all accrued and unused vacation
benefits, all deferred revenues and [***] unpaid sales tax) and all other
current liabilities) and (b) all other Assumed Liabilities, but excluding the
Excluded Assets and the Excluded Liabilities, and shall be calculated on an
accrual basis in accordance with GAAP. Purchaser shall provide Seller and a
single accounting firm for Seller reasonable access to all (i) work papers and
written procedures used to prepare the Closing Working Capital Statement and
(ii) Books and Records and personnel to the extent reasonably necessary to
enable Seller and such accounting firm to conduct a sufficient review of the
Closing Working Capital Statement and verify the calculation of the Closing Cash
Amount and the Closing Working Capital Amount. If Seller disputes the Closing
Cash Amount or the Closing Working Capital Amount as shown on the Closing
Working Capital Statement prepared by Purchaser, Seller shall deliver to
Purchaser within 30 days after receipt of the Closing Working Capital Statement
a statement (the “Dispute Notice”) setting forth Seller’s calculation of the
Closing Cash Amount or the Closing Working Capital Amount, as the case may be,
and describing in reasonable detail the basis for the dispute. The parties shall
use reasonable efforts to resolve such differences regarding the determination
of the Closing Cash Amount or the Closing Working Capital Amount, as the case
may be, within a period of 30 days after Seller has given the Dispute Notice. If
the parties resolve such differences, the Closing Cash Amount agreed to by the
parties shall be deemed to be the “Final Closing Cash Amount”, the Closing
Working Capital Amount agreed to by the parties shall be deemed to be the “Final
Closing Working Capital Amount” and the Closing Working Capital Statement agreed
to by the Parties shall be deemed to be the “Final Closing Working Capital
Statement.”
 
(b)  If Purchaser and Seller do not reach a final resolution on the Closing Cash
Amount or the Closing Working Capital Amount within 30 days after Seller has
given the Dispute Notice, the Neutral Accountant shall resolve such differences,
pursuant to an engagement agreement among Purchaser, Seller and the Neutral
Accountant (which Purchaser and Seller agree to execute promptly), in the manner
provided below. Purchaser and Seller shall each be entitled to make a
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
presentation to the Neutral Accountant, pursuant to procedures to be agreed to
among Purchaser, Seller and the Neutral Accountant (or, if they cannot agree on
such procedures, pursuant to procedures determined by the Neutral Accountant),
regarding such party’s calculation of the Closing Cash Amount and/or the Closing
Working Capital Amount, as applicable; and the Neutral Accountant shall be
required to resolve the differences between Purchaser and Seller and determine
the Closing Cash Amount or the Closing Working Capital Amount, as the case may
be, within 20 days after the engagement of the Neutral Accountant. The Closing
Cash Amount determined by the Neutral Accountant shall be deemed to be the Final
Closing Cash Amount, the Closing Working Capital Amount determined by the
Neutral Accountant shall be deemed to be the Final Closing Working Capital
Amount and the Closing Working Capital Statement, as adjusted to reflect such
determination, shall be deemed to be the Final Closing Working Capital
Statement. Such determination by the Neutral Accountant shall be conclusive and
binding upon the parties, absent fraud or manifest error. In the event either
Purchaser or Seller believes the determination of the Neutral Accountant
reflects a manifest error, Purchaser or Seller, as the case may be, shall be
entitled to specify the error to the Neutral Accountant in writing, in
reasonable detail (with a copy to the other) within five business days of the
date of delivery to the parties of the Neutral Accountant’s determination, and
any correction made by the Neutral Accountant (which the Neutral Accountant
shall be requested to make within ten business days after such date of delivery)
shall supersede the Neutral Accountant’s initial determination. Nothing in this
Section 2.5(b) shall be construed to authorize or permit the Neutral Accountant
to:
 
(i)  determine any questions or matters whatsoever under or in connection with
this Agreement except for the resolution of differences between Purchaser and
Seller regarding the determination of the Closing Cash Amount and/or the Closing
Working Capital Amount; or
 
(ii)  resolve any such differences by making an adjustment to the Closing
Working Capital Statement that is outside of the range(s) defined by amounts as
finally proposed by Purchaser and Seller.
 
Purchaser and Seller shall each pay one half of the fees and expenses of the
Neutral Accountant; provided that if the Neutral Accountant determines that
Purchaser or Seller has adopted a position or positions with respect to the
Closing Working Capital Statement that is or are frivolous or clearly without
merit, the Neutral Accountant (i) may, in its discretion, assign a greater
portion of any such fees and expenses to such party and (ii) shall provide to
the parties a written explanation of its reasons for making such a
determination.


(c)  (i) If the Final Closing Cash Amount is less than $[***], then Seller shall
pay to Purchaser an amount equal to the difference between $[***] and the
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
Final Closing Cash Amount. If the Final Closing Cash Amount is more than $[***],
then Purchaser shall pay to Seller an amount equal to the difference between the
Final Closing Cash Amount and $[***]. Any payment pursuant to this Section 2.5
shall be made in cash by wire transfer of immediately available funds into an
account designated by Seller or Purchaser, as the case may be, within five
business days after the date on which the Final Closing Cash Amount is
determined.
 
(ii) If the Final Closing Working Capital Amount is less than $[***], then
Seller shall pay to Purchaser an amount equal to the difference between $[***],
and the Final Closing Working Capital Amount. If the Final Closing Working
Capital Amount is more than $[***], then Purchaser shall pay to Seller an amount
equal to the difference between the Final Closing Working Capital Amount and
$[***]. Any payment pursuant to this Section 2.5 shall be made in cash by wire
transfer of immediately available funds into an account designated by Seller or
Purchaser, as the case may be, within five business days after the date on which
the Final Closing Working Capital Amount is determined.
 
(iii) To the extent any amount required to be paid pursuant to this Section
2.5(c) is not satisfied by the time it is required to be satisfied in accordance
with the preceding paragraphs (i) and (ii), interest shall accrue on such amount
at a rate (the “Applicable Rate”) one percent per annum in excess of the rate
announced by Citibank, N.A. in New York City as its “prime” or “base” lending
rate from time to time.
 
(d)  For purposes of this Section 2.5, “accounts receivable” means (i) with
respect to contractual arrangements pursuant to which Seller is entitled to
payment based solely on the number of person-hours worked, the number of
person-hours worked through the Closing Date multiplied by the contractually
agreed hourly rate for the employees of Seller performing the work (taking into
account the effect of any billing cap) and (ii) with respect to contractual
arrangements pursuant to which Seller is entitled to payment based upon
deliverable milestones, amounts payable to Seller in respect of conforming
deliverables completed on or prior to the Closing Date, in each case whether
billed or unbilled and net of any customer advances included in cash and cash
equivalents.
 
Section 2.6  Earnout. (a) Seller shall be entitled to additional consideration
from Purchaser (any such additional consideration due with respect to any
Applicable EBIT Period (as defined below), an “Earnout Amount”) determined as
set forth on Schedule II.


Purchaser’s obligation with respect to the payment of any Earnout Amount may be
satisfied by the issuance to Seller of unregistered shares of Parent Common
Stock to the extent set forth on Schedule II. Shares of Parent Common Stock
issued in
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
satisfaction of any portion of an Earnout Amount are referred to as “Earnout
Shares” and, together with the Initial Shares, as the “Shares”. [***] In no
event will any Shares be issued hereunder if the issuance of such Shares would
cause the total number of Shares issued pursuant to this Agreement to exceed
19.9% of the number of shares of Parent Common Stock outstanding on the Closing
Date. Any Earnout Amount that would otherwise be satisfied by the issuance of
Earnout Shares in excess of such amount, and any other portion of an Earnout
Amount that is not satisfied through the issuance of Earnout Shares, will be
paid in cash by wire transfer of immediately available funds in accordance with
written instructions delivered to Purchaser by Seller. Seller acknowledges and
agrees that neither Purchaser nor any other Person makes any guarantee or
representation to Seller that any Earnout Amount will be realized. Any Earnout
Amount that is paid in cash or Earnout Shares to Seller or its designees shall
be treated as a component of the Purchase Price.
 
(b)  Seller shall at its expense deliver to Purchaser within 65 days after the
end of each Applicable EBIT Period its calculation of EBIT for such period (an
“Initial EBIT Amount”) and the Earnout Amount, if any, payable under
Section 2.6(a) in respect thereof. Seller shall provide Purchaser and
Purchaser’s accounting firm with reasonable access to all books and records and
working papers to the extent reasonably necessary to enable Purchaser and such
accounting firm to verify such calculations after the delivery thereof. Such
calculations shall be binding on the parties unless Purchaser, within 30 days
after the delivery of the calculations by Seller to Purchaser, notifies Seller
in writing that it objects to any item or computation in connection with the
calculations and specify in reasonable detail the basis for such objection. (For
the avoidance of doubt, Purchaser shall be required to notify Seller of any
objection with respect to the calculation of EBIT or the Earnout Amount for
calendar year 2005 within such period even if Seller’s right to receive the
Earnout Amount in accordance with Schedule II cannot be determined until
financial results for calendar year 2006 are available.) If Seller and Purchaser
are unable to agree upon the calculations within 20 days after any notice of
objection has been given by Purchaser to Seller, then at the election of either
Purchaser or Seller, the dispute shall be submitted to the Neutral Accountant
for a final determination in accordance with the procedures set forth in Section
2.5(b), which determination shall be final and binding upon the parties, absent
fraud or manifest error. In the event either Purchaser or Seller believes the
determination of the Neutral Accountant reflects a manifest error, Purchaser or
Seller, as the case may be, shall be entitled to specify the error to the
Neutral Accountant in writing, in reasonable detail (with a copy to the other)
within five business days of the date of delivery to the parties of the Neutral
Accountant’s determination, and any correction made by the Neutral Accountant
within ten business days after such date of delivery shall supersede the Neutral
Accountant’s initial determination. Seller and Purchaser shall each bear
one-half of the fees, costs and expenses of the Neutral Accountant in the event
such an election is made. For purposes of this Agreement, with respect to any
Applicable EBIT Period, (i)
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
the “Final EBIT Amount” for such period shall mean the Initial EBIT Amount for
such period, or such other amount as shall have been agreed to by Purchaser and
Seller following a timely notice of objection as contemplated under this
Section 2.6 (b), or such other amount as determined by the Neutral Accountant
and (ii) the “Final Earnout Amount Determination Date” for such period shall
mean: (x) the date that is 31 days after the delivery of Purchaser’s calculation
of the Initial EBIT Amount for such period to Seller, (y) such earlier date on
which Seller delivers an irrevocable notice to Purchaser in writing that it
agrees with Purchaser’s calculation of such Initial EBIT Amount, or (z) if
Seller timely objects to such Initial EBIT Amount, such date on which the Final
EBIT Amount in respect thereof is otherwise determined.
 
(c)  Purchaser shall deliver any Earnout Amount to or as directed by Seller
within five business days after such Earnout Amount has been determined to have
been earned, and the amount thereof has been determined, in accordance with this
Section 2.6 and Schedule II, provided that (x) the portion of an Earnout Amount
that is satisfied by the issuance of shares of Parent Common Stock shall be
deemed to have been delivered at the time irrevocable instructions are given by
Parent to its transfer agent to issue shares of Parent Common Stock to Seller
and (y) Parent shall not be required to give such instructions until the third
business day after Seller has notified Purchaser in writing of the address to
which such shares of Parent Common Stock are to be delivered. To the extent any
Earnout Amount or portion thereof is not satisfied by the time it is required to
be satisfied in accordance with the preceding sentence, interest shall accrue on
such amount at the Applicable Rate. For the avoidance of doubt, no interest
shall accrue on any disputed portion of an Earnout Amount prior to the Final
Earnout Amount Determination Date.
 
(d)  From the Closing Date until December 31, 2006 (the “Earnout Period”), the
Business shall be conducted in good faith as a going concern and in accordance
with applicable Law (including without limitation Laws relating to the
collection of sales tax). During such period (and, to the extent determined by
Parent, thereafter), (x) Purchaser shall be controlled by a Board of Directors,
elected or appointed, directly or indirectly, by Parent, of the sole member of
Purchaser or by such other managing or supervisory body as is provided for in
the organizational documents of Purchaser (the “Board”) and (y) the operation of
the Business shall be subject to the control of the Board, and ultimate
authority for all decisions affecting the Business shall rest with the Board.
[***] Subject to the preceding sentence and to the last paragraph of this
Section 2.6(d), during the Earnout Period:
 
(i) [***]; and
 
(ii) [***].
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


During the Earnout Period, Purchaser will be provided with working capital
resources necessary to operate the Business in the ordinary course of business
consistent with Seller’s recent historical practice.
 
[***]
 
(e)  During the Earnout Period, [***] for the duration of the Earnout Period.
 
(f)  In the event of a merger, consolidation or other transaction (a “Conversion
Transaction”) as a result of which substantially all of the outstanding shares
of Parent Common Stock are converted into the right to receive, in whole or in
part, equity securities, if such equity securities are traded on the New York
Stock Exchange, the American Stock Exchange, The Nasdaq Stock Market or another
securities exchange or interdealer quotation system reasonably acceptable to
Seller (“Listed Equity Securities”), (i) any issued Shares, including shares
held pursuant to the Escrow Agreement, shall be eligible to participate in any
Conversation Transaction on the same basis as other outstanding shares of Parent
Common Stock and (ii) any portion of an Earnout Amount that would otherwise be
permitted to be satisfied through the issuance of Parent Common Stock shall
thereafter be permitted to be satisfied through the issuance of such Listed
Equity Securities. For such purpose, such Listed Equity Securities shall be
valued at their aggregate Fair Market Value as of the applicable Value Date. In
the event that, in any Conversion Transaction, substantially all of the
outstanding shares of Parent Common Stock are converted into the right to
receive equity securities that are not Listed Equity Securities (or are
converted into the right to receive a combination of such equity securities and
cash), then, until such equity securities constitute Listed Equity Securities,
any Earnout Amount that thereafter becomes due shall be required to be satisfied
entirely in cash. In the event of a merger, consolidation or other transaction
as a result of which substantially all of the outstanding shares of Parent
Common Stock are converted into the right to receive only cash, any Earnout
Amount that thereafter becomes due shall be required to be satisfied entirely in
cash, provided that if the surviving or transferee entity in such transaction
(or an Affiliate thereof) has a class of Listed Equity Securities, any portion
of an Earnout Amount that would otherwise be permitted to be satisfied through
the issuance of Parent Common Stock shall thereafter be permitted to be
satisfied through the issuance of such Listed Equity Securities, valued at their
aggregate Fair Market Value as of the applicable Value Date.
 
Section 2.7  Lock-Up Agreement. During the applicable Restricted Period, neither
Seller nor any Member shall sell, pledge, hedge or otherwise dispose of any
economic interest in such Shares except pursuant to and in accordance with the
terms of a Conversion Transaction, in which event the restrictions contained in
this Section 2.7 shall apply to any Listed Equity Securities issued in exchange
for Shares. “Restricted
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


Period” means (i) with respect to the Initial Shares, the period ending on the
first anniversary of the Closing Date and (ii) with respect to any Earnout
Shares, the period ending on the first anniversary of the Value Date with
respect to such Earnout Shares.
 
Section 2.8  Transferability; Legending of Shares. (a) Seller and each Member
acknowledges that the Shares are being acquired pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and that the Shares may be transferred only pursuant to an effective
registration statement or an exemption from registration under the Securities
Act. Seller and each Member represents that it is familiar with Rule 144 under
the Securities Act. Neither Seller nor any Member shall be permitted to transfer
any Shares in the absence of an effective registration statement unless Seller
or such Member has furnished Parent with an opinion of counsel, reasonably
satisfactory to Parent, that such disposition does not require registration of
such Shares under the Securities Act. It is agreed that Parent will not require
opinions of counsel for transfers made pursuant to Rule 144 if Parent is
provided with any certificates or other evidence of compliance with Rule 144
reasonably required by it in connection with such transfer (including without
limitation a copy of the relevant Form 144).
 
(b) It is understood that the certificates evidencing the Shares may bear a
legend to the following effect:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTES OF SUCH ACT.
 
The certificates evidencing the Shares may also bear any legends required by
applicable blue sky laws.


Section 2.9  Receivables Guaranty. In the event that any account receivable
shown on the Final Working Capital Statement has not been collected in full by
the nine-month anniversary of the Closing, Seller agrees, within five business
days of notice from Purchaser to Seller given at any time thereafter, to
purchase such account receivable from Purchaser at its face amount less any
reserve applied against the receivable on the Final Working Capital Statement.
All accounts receivable purchased by Seller (each, a “Seller Receivable”) shall
continue to be collected by Purchaser in the ordinary course and consistent with
procedures employed in Seller’s recent historical practice. In the event
Purchaser receives funds, not designated as being in payment of a specific
account receivable, from a customer that is an account debtor with respect to
both Seller Receivables and accounts receivable that continue to be owned by
Purchaser, such funds shall be allocated to the oldest balance (excluding any
balance that is in dispute with the account debtor). Subject to compliance with
the preceding sentence, Purchaser shall have no liability to Seller for the
collection of any Seller Receivable.
 
    
 
ARTICLE III  
 


 
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBERS
 
Seller and the Member Parties represent and warrant to Purchaser that, except as
set forth in the Seller Disclosure Schedule attached hereto, the following
statements are correct and complete as of the date hereof. The Seller Disclosure
Schedule makes explicit reference to the particular representation or warranty
as to which exception is taken, which in each case shall constitute the sole
representation and warranty as to which such exception shall apply, provided
that the disclosures in the Seller Disclosure Schedule that are set forth
expressly therein with particularity will apply to all representations and
warranties. The disclosure of the existence of a contract on the Seller
Disclosure Schedule shall not, without more, constitute the disclosure of any
particular provisions of such contract or the actual or potential consequences
thereof.
 
The following representations and warranties are made (i) jointly and severally
by Seller and the Member Parties other than Mark Schactman (“Schactman”) and
(ii) severally by Schactman in accordance with Section 10.1.
 
Section 3.1  Organization and Good Standing. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Maryland and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business. Seller is
duly qualified or authorized to do business as a foreign limited liability
company and is in good standing under the laws of each jurisdiction in which it
owns or leases real property and each other jurisdiction in which the conduct of
its business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified or authorized would
not have a Seller Material Adverse Effect. Section 3.1 of the Seller Disclosure
Schedule sets forth a true, correct and complete list of each jurisdiction in
which Seller is qualified or authorized to do business as a foreign limited
liability company.
 
Section 3.2  Authorization and Enforceability. Seller has all requisite power
and authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (this Agreement, together with all other
agreements, documents, instruments and certificates executed by Seller or any
Member Party pursuant hereto or in connection herewith (including without
limitation the Employment Agreements) being referred to herein, collectively, as
the “Transaction Documents”), and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance by Seller of each of
the Transaction Documents to which it is a party have been duly authorized by
all necessary corporate action on the part of Seller. This Agreement, the
Employment Agreements and the other Transaction Documents have been duly and
validly executed and delivered by Seller or the Member Party party thereto and
constitute legal, valid and binding obligations of Seller or such Member Party,
enforceable against Seller or such Member Party in accordance with their
respective terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
Section 3.3  Ownership; Subsidiaries. Section 3.3 of the Seller Disclosure
Schedule sets forth (i) the record and beneficial ownership of all outstanding
interests in Seller and (ii) a true and complete list of all partnerships, joint
venture arrangements or other Persons in which Seller owns a direct or indirect
equity interest, together with the jurisdiction of organization thereof and each
record and beneficial owner of equity interests in such partnership, joint
venture or other Person.
 
Section 3.4  Seller’s Records.
 
(a)  Seller has delivered to Purchaser true, correct and complete copies of
Seller’s certificate of formation or other charter document (certified by the
Secretary of State or other appropriate official of the applicable jurisdiction
of organization) and operating agreement (certified by the secretary, assistant
secretary or other appropriate officer) of Seller.
 
(b)  The membership records of Seller previously made available to Purchaser are
true, correct and complete.
 
(c)  The books, records and accounts of Seller accurately and fairly present in
all material respects the financial condition, results of operations, members’
equity and cash flows of Seller on a cash basis. Seller has not engaged in any
material transaction with respect to its business, maintained any bank account
for its business or used any of its funds, except for transactions, bank
accounts and funds which have been and are reflected in the normally maintained
books, records and accounts of Seller. Seller is not aware that any fraud,
whether or not material, has occurred that involves or involved management or
other employees who have a significant role in Seller’s system of internal
accounting control.
 
Section 3.5  Conflicts; Consents of Third Parties.
 
None of the execution and delivery by Seller of this Agreement and the other
Transaction Documents to which it is a party, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will (i) conflict with, or result in the breach
of, any provision of Seller’s certificate of formation or operating agreement or
comparable organizational documents (collectively, “Organizational Documents”)
of Seller; (ii) conflict with, violate, result in the breach or termination of,
or constitute a default under any Contract to which Seller is a party or by
which Seller or its properties or assets is bound, or require a consent or
waiver by any Person in order to avoid any such conflict, violation, breach,
termination or default; (iii) violate any Law or any Order by which Seller is
bound; or (iv) result in the creation of any Lien upon the properties or assets
of Seller. No governmental franchise, easement, permit, right, application,
filing, registration, license or other authorization (each a “Permit”), Order,
waiver, declaration or filing with, or notification to any Person, including
without limitation any Governmental Body, is required on the part of Seller in
connection with the execution, delivery and performance of this Agreement or the
other Transaction Documents to which it is a party, or the compliance by Seller
with any of the provisions hereof or thereof.
 
Section 3.6  Financial Statements. Included in Section 3.6 of the Seller
Disclosure Schedule are the internally prepared cash basis balance sheets of
Seller as at December 31, 2002 and 2003 and September 30, 2004 and the related
statements of income of Seller for the years then ended (such statements,
including the related notes and schedules thereto, are referred to herein as the
“Financial Statements”). The Financial Statements have been prepared from the
books and records of Seller and fairly present in all material respects the
financial position and results of operations of Seller on a cash basis as at the
dates and for the periods reflected thereon. The financial forecasts for Seller
for the fiscal years 2005 and 2006 included in Section 3.6 of the Seller
Disclosure Schedule were prepared based upon reasonable assumptions and reflect
management’s good faith best estimate of the projected operating performance of
Seller for such period. Purchaser acknowledges and agrees that (i) Seller and
the Member Parties make no guarantee or representation that the results
estimated in such financial forecasts will be realized, (ii) the factors upon
which the assumptions and estimate were based may change from the date hereof
and (iii) the results estimated in such financial forecasts may differ
materially from actual results.
 
Section 3.7  No Undisclosed Liabilities. Seller has no indebtedness or any other
material obligation or Liability of any kind, including any Liability as
guarantor, surety or otherwise, which is not either fully reflected in, reserved
against or otherwise described in the Pro Forma Balance Sheet or the notes
thereto or incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date.
 
Section 3.8  Absence of Certain Developments. Since the Balance Sheet Date (and,
with respect to clauses (a), (e), (f) and (p), the date that is 12 months prior
to the Balance Sheet Date):
 
(a)  there has not been any Seller Material Adverse Change nor has there
occurred any event which is reasonably likely to result in a Seller Material
Adverse Change;
 
(b)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of Seller having a
replacement cost of more than $5,000 for any single loss or $10,000 for all such
losses;
 
(c)  Seller has not made any change in the rate of compensation, commission,
bonus or other direct or indirect remuneration payable, or paid or agreed or
orally promised to pay, conditionally or otherwise, any bonus, incentive,
retention or other compensation, retirement, welfare, fringe or severance
benefit or vacation pay, to or in respect of any director, officer, employee,
distributor or agent of Seller, other than increases in the ordinary course of
business consistent with past practice in the base salaries of employees of
Seller other than officers or senior managers;
 
(d)  Seller has not entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement);
 
(e)  there has not been any change by Seller in accounting or Tax reporting
principles, methods or policies;
 
(f)  Seller has not conducted its business other than in the ordinary course
consistent with past practice;
 
(g)  Seller has not entered into (1) any Material Contract that is not an
Included Contract or (2) any other material transaction;
 
(h)  Seller has not hired employees or engaged independent contractors to
provide services for clients of Seller other than in the ordinary course of
business consistent with, and at a level consistent with, past practice;
 
(i)  Seller has not materially breached any Included Contract or materially
amended any Included Contract;
 
(j)  Seller has not failed to promptly pay and discharge current Liabilities
except where disputed in good faith in an appropriate manner;
 
(k)  Seller has not made any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Affiliate of
Seller other than intercompany transactions in the ordinary course of business
consistent with past practice;
 
(l)  Seller has not mortgaged, pledged or subjected to any Lien any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of Seller except for assets acquired or
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;
 
(m)  Seller has not discharged or satisfied any Lien, or paid any obligation or
Liability, except in the ordinary course of business consistent with past
practice and which, in the aggregate, are not material to Seller;
 
(n)  Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, are not material to the Company;
 
(o)  Seller has not made or committed to make any capital expenditures or
capital additions or improvements in excess of $5,000 individually or $10,000 in
the aggregate, except as set forth in the Seller Disclosure Schedule, or
otherwise in the ordinary course of business consistent with past practices;
 
(p)  Seller has not entered into any prepaid services transactions with any of
its customers or otherwise accelerated revenue recognition or the sales of its
services for periods prior to any Closing hereunder;
 
(q)  Seller has not amended any of its Organizational Documents;
 
(r)  Seller has not issued any membership interests or any security exercisable
or exchangeable for or convertible into membership interests of Seller; and
 
(s)  Seller has not entered into any agreements to do or perform in the future
any actions referred to in this Section 3.8 which have not been consummated as
of the date hereof.
 
Section 3.9  Taxes.
 
Seller has duly and timely filed all Tax Returns with respect to Taxes required
to be filed on or before the Closing Date. All such Tax Returns are true,
complete and correct in all material respects. All Taxes owed by Seller (whether
or not shown on any Tax Return) or for which Seller is responsible have been
duly and timely paid. Seller has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. Seller is not currently the beneficiary of any
extension of time within which to file any Tax Return. Seller has withheld all
required amounts in respect of Taxes from its employees, agents, contractors and
nonresidents and, to the extent required, has remitted such amounts to the
proper agencies. Seller is not a “foreign person” within the meaning of Section
1445(b)(2) of the Code. Seller (a) has not been a member of an affiliated group
filing a consolidated income Tax Return and (b) does not have any liability for
the Taxes of any person under Treasury Regulations section 1.1502-6(a) (or any
analogous or similar provision of any state, local or foreign Law), as a
transferee or successor, by contract, or otherwise. Seller is, and since the
date of its formation has been, treated as a partnership for federal, state and
local income tax purposes and neither Seller nor any of its owners, nor any
taxing authority has taken any position inconsistent with such treatment,
including, without limitation, filing an election to be treated as an
association taxable as a corporation under Treasury Regulation Section
301.7701-3(c). There are no liens for taxes (other than Taxes not yet due and
payable) on any of the Assets. No deficiency or proposed adjustment for any
amount of Tax has been proposed, asserted or assessed by any taxing authority
against Seller that has not been paid, settled or otherwise resolved. There is
no action, suit, claim, examination, investigation, proceeding or audit now
pending, proposed or, to the Knowledge of Seller, threatened against Seller with
respect to Taxes. None of the Assumed Liabilities is an obligation to make a
payment that is not deductible under Code section 280G. No claim has ever been
made by any taxing authority in a jurisdiction where Seller did not file Tax
Returns that Seller may be subject to taxation by that jurisdiction. Seller will
not be required under applicable Law to report on any return for a period
commencing on or after the Closing Date income realized prior to the Closing
Date.
 
Section 3.10  Real Property.
 
(a)  Seller does not own in fee any real property or interest in real property.
Section 3.10 of the Seller Disclosure Schedule sets forth a complete list of all
real property and interests in real property leased by Seller (individually, a
“Real Property Lease” and the real properties specified in such leases being
referred to herein individually as a “Seller Property” and collectively as the
“Company Properties”) as lessee. The Seller Property constitutes all interests
in real property currently used or currently held for use in connection with the
Business or which are necessary for the continued operation of the Business as
the Business is currently conducted and proposed to be conducted. Seller has a
valid and enforceable leasehold interest under each of the Real Property Leases,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Seller has not
received any written notice of any default or event that with notice or lapse of
time, or both, would constitute a default under any of the Real Property Leases
and Seller and, to Seller’s Knowledge, each other party thereto is in compliance
in all material respects with all obligations of such party thereunder. All of
the Seller Property, buildings, fixtures and improvements thereon owned or
leased by Seller are in good operating condition and repair (subject to normal
wear and tear). Seller has delivered or otherwise made available to Purchaser
true, correct and complete copies of the Real Property Leases, together with all
amendments, modifications or supplements, if any, thereto.
 
(b)  Seller has all material certificates of occupancy and Permits of any
Governmental Body necessary or useful for the current use and operation of each
Seller Property, and Seller has fully complied with all material conditions of
the Permits applicable to it. No default or violation, or event that with the
lapse of time or giving of notice or both would become a default or violation,
has occurred in the due observance of any Permit.
 
(c)  To the Knowledge of Seller, there does not exist any actual or threatened
or contemplated condemnation or eminent domain proceeding that affects Seller
Property or any part thereof, and Seller has not received any notice, oral or
written, of the intention of any Governmental Body or other Person to take or
use all or any part thereof.
 
Section 3.11  Tangible Personal Property; Title; Sufficiency of Assets.
 
(a)  Section 3.11 of the Seller Disclosure Schedule lists all leases of personal
property (“Personal Property Leases”) involving annual payments in excess of
$5,000 relating to personal property used in the Business or to which Seller is
a party or by which the properties of Seller are bound. Seller has delivered or
otherwise made available to Purchaser true, correct and complete copies of the
Personal Property Leases, together with all amendments, modifications or
supplements thereto.
 
(b)  Seller has a valid leasehold interest under each of the Personal Property
Leases under which it is a lessee, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and there is no default under any Personal Property Lease by Seller or,
to the Knowledge of Seller, by any other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder, and Seller and, to the Knowledge of Seller,
each other party thereto is in compliance in all material respects with all
obligations of Seller or such other party, as the case may be, thereunder.
 
(c)  Seller has good and marketable title to the Assets used in the Business as
of the date hereof (which include, without limitation, all of the items of
tangible personal property reflected in the Pro Forma Balance Sheet), free and
clear of any and all Liens other than the Permitted Exceptions. All tangible
personal property included in the Assets, and all of the items of tangible
personal property used by Seller under the Personal Property Leases, are in good
condition and in a state of good maintenance and repair (ordinary wear and tear
excepted) and are in all material respects suitable for the purposes used. The
Assets include all assets, rights and interests reasonably required for the
continued conduct of the Business by Purchaser as now being conducted and
proposed to be conducted.
 
Section 3.12  Intellectual Property.
 
(a)  Seller owns, free and clear from all Liens (other than Permitted
Exceptions) or otherwise possesses legally enforceable rights to use all of the
Intellectual Property reasonably necessary to conduct the Business as currently
conducted and proposed to be conducted. The Intellectual Property owned by
Seller (“Owned Intellectual Property”) and the Intellectual Property licensed to
Seller comprise all of the Intellectual Property that is reasonably necessary to
conduct the Business as currently conducted and proposed to be conducted.
 
(b)  Section 3.12(b)(i) of the Seller Disclosure Schedule sets forth a true,
complete and correct list of all Owned Intellectual Property for which a
registration or application has been filed with a Governmental Body, including
patents, trademarks, service marks and copyrights, issued by or registered with,
or for which any application for issuance or registration thereof has been filed
with, any Governmental Body. Section 3.12(b)(ii) of the Seller Disclosure
Schedule sets forth a complete and correct list of all trademarks, service marks
and other trade designations that are Owned Intellectual Property and not
otherwise identified in Section 3.12(b)(i) of the Seller Disclosure Schedule.
Section 3.12(b)(iii) of the Seller Disclosure Schedule also sets forth a
complete and correct list of all material written or oral licenses and
arrangements (other than ordinary course licenses of commercially available
software), (i) pursuant to which the use by any Person of Intellectual Property
is permitted by Seller, and (ii) pursuant to which the use by Seller of
Intellectual Property is permitted by any Person (collectively, the
“Intellectual Property Licenses”). The Intellectual Property Licenses are in
full force and effect.
 
(c)  Nothing will interfere with, infringe upon, misappropriate, or otherwise
come into conflict with, any Intellectual Property rights of third parties as a
result of the continued operation of the Business as presently conducted or
reasonably expected to be conducted.
 
(d)  To the Knowledge of Seller, no Intellectual Property that is Owned
Intellectual Property or subject to any Intellectual Property License is being
infringed by third parties. There is no claim or demand of any Person pertaining
to, or any proceeding which is pending or, to the Knowledge of Seller,
threatened, that challenges the rights of Seller in respect of any Owned
Intellectual Property, or claims that any default exists under any Intellectual
Property License.
 
(e)  Seller has no Liability relating to (i) the creation by Seller or an
employee or independent contractor of Seller of Intellectual Property in
connection with the performance of services for a customer of Seller or (ii) any
failure of Seller or any such employee or independent contractor to assign
rights therein to such customer.
 
Section 3.13  Material Contracts. Section 3.13 of the Seller Disclosure Schedule
sets forth all of the following Contracts to which Seller is a party or by which
it is bound (collectively, the “Material Contracts”) and categorizes such
Contracts by the types described below: (i) Contracts with any current officer,
director, employee or member of Seller, or any Affiliate of Seller or any such
Person; (ii) Contracts with any employee or labor union or association
representing any employee; (iii)  Contracts for the sale of any Assets other
than in the ordinary course of business; (iv) joint venture or partnership
agreements; (v) Contracts containing covenants not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with Seller in any line of business or in any geographical
area, or otherwise concerning confidentiality or non-competition (other than
ordinary course customer contracts that would otherwise be included solely
because they contain confidentiality provisions); (vi) Contracts entered into
within the last five years relating to the acquisition of any operating business
or the capital stock or equity interests of any other Person; (vii) Contracts
relating to the borrowing of money from or by Seller or the extension of any
credit by Seller to any customer, employee or other Person; (xiii) all customer
Contracts and (ix) any other Contracts, other than Real Property Leases and
customer contracts, with respect to which the amount to be paid or received
thereunder in the future could reasonably be expected to exceed $5,000 in any
calendar year or $15,000 in the aggregate. There have been made available to
Purchaser true, correct and complete copies of all of the Material Contracts.
All of the Material Contracts are in full force and effect. Neither Seller not,
to the Knowledge of Seller, any other party to any Material Contract in default
thereunder or has otherwise failed to comply in all material respects with its
obligations thereunder. No Material Contract has been modified or amended except
as described in Section 3.13 of the Seller Disclosure Schedule. Seller has not
received any notice or communication from any party to a Material Contract or
other material customer or supplier (whether or not a party to a Material
Contract) relating to such party’s intent to modify, terminate or fail to renew
the arrangements and relationships set forth therein. From and after each
Closing, Seller will continue to enjoy all of the benefits of each of the
Material Contracts without the necessity of any consent, authorization or
agreement from or with any Person. There are no outstanding powers of attorney
executed on behalf of Seller. The consummation of the transactions contemplated
hereby will not affect any of the Material Contracts in a manner that could
reasonably be expected to have a Seller Material Adverse Effect.
 
Section 3.14  Employee Benefits.
 
(a)  Section 3.14 of the Seller Disclosure Schedule sets forth a complete and
correct list of (i) all “employee benefit plans,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
any other pension plans or employee benefit arrangements, programs or payroll
practices (including without limitation severance pay, vacation pay, company
awards, salary continuation for disability, sick leave, retirement, deferred
compensation, bonus or other incentive compensation, stock purchase arrangements
or policies, hospitalization, medical insurance, life insurance and scholarship
programs) that is currently in effect or was maintained, sponsored or
contributed to by Seller within the last six years to which Seller contributes
or is obligated to contribute thereunder with respect to employees of Seller, or
that has been approved before the date hereof but is not yet effective
(“Employee Benefit Plans”) and (ii) all “employee pension plans,” as defined in
Section 3(2) of ERISA, maintained by Seller or any trade or business (whether or
not incorporated) which are under control, or which are treated as a single
employer, Seller under Section 414(b), (c), (m) or (o) of the (“ERISA
Affiliate”) or to which Seller or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”) within the last six years.
Section 3.14 of the Seller Disclosure Schedule identifies, in separate
categories, Employee Benefit Plans or Pension Plans that are (i) subject to
Section 4063 and 4064 of ERISA (“Multiple Employer Plans”), (ii) multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) (“Multiemployer Plans”) or
(iii) “benefit plans”, within the meaning of Section 5000(b)(1) of the Code
providing continuing benefits after the termination of employment (other than as
required by Section 4980B of the Code or Part 6 of Title I of ERISA and at the
former employee’s or his beneficiary’s sole expense).
 
(b)  Neither Seller nor any ERISA Affiliate maintains, sponsors, or contributes,
or has, within the past six years, maintained, sponsored or had any obligation
to contribute to, for the benefit of current or former employees a defined
benefit plan subject to Title IV of ERISA, (ii) any Multiemployer Plan or (iii)
any Multiple Employer Plan.
 
(c)  Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) so qualifies and has received
a determination letter from the IRS to such effect and the trusts maintained
thereto are exempt from federal income taxation under Section 501 of the Code
and nothing has occurred or is expected to occur with respect to the operation
of any such plan which caused or would cause the loss of such qualification or
exemption or the imposition of any liability, penalty or tax under ERISA or the
Code.
 
(d)  All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan or any agreement relating thereto have
been timely made (without regard to any waivers granted with respect thereto) to
any funds or trusts established thereunder or in connection therewith, and no
accumulated funding deficiencies exist in any of such plans.
 
(e)  There has been no violation of or failure to comply with ERISA or the Code
with respect to the filing of applicable returns, reports, documents and notices
regarding any of the Employee Benefit Plans or Pension Plans with the DOL, the
IRS, the PBGC or any other Governmental Body or the furnishing of such notices
or documents to the participants or beneficiaries of the Employee Benefit Plans
or Pension Plans.
 
(f)  True, correct and complete copies of the following documents, with respect
to each of the Employee Benefit Plans and Pension Plans, have been delivered to
Purchaser: (A) any plans and related trust documents (all amendments thereto),
investment management agreements, administrative service contracts, group
annuity contracts, insurance contracts, collective bargaining agreements and
employee handbooks, (B) the most recent Forms 5500 for the past three years and
schedules thereto, (C) the most recent financial statements and actuarial
valuations for the past three years, (D) the most recent IRS determination
letter, (E) the most recent summary plan descriptions (including letters or
other documents updating such descriptions) and (F) written descriptions of all
non-written agreements relating to the Employee Benefit Plans and Pension Plans.
 
(g)  There are no pending Legal Proceedings which have been asserted or
instituted or, to the Knowledge of Seller, threatened against any of the
Employee Benefit Plans or Pension Plans, the assets of any such plans or of any
related trust or Seller, the plan administrator or any fiduciary of the Employee
Benefit Plans or Pension Plans with respect to the operation of such plans
(other than routine, uncontested benefit claims), and there are no facts or
circumstances which could form the basis for any such Legal Proceeding. No
Employee Benefit Plan or Pension Plan is under audit or investigation by the
IRS, DOL, or any other Government Body and no such completed audit, if any, has
resulted in the imposition of Tax, interest, or penalty.
 
(h)  Each of the Employee Benefit Plans and Pension Plans complies with and has
been maintained, in all material respects, in accordance with its terms and all
provisions of applicable Law, including ERISA and the Code, and all material
reporting and disclosure requirements have been satisfied on a timely basis.
 
(i)  Seller and any ERISA Affiliate which maintains a “group health plan” within
the meaning of Section 5000(b)(1) of the Code and each plan sponsor or
administrator has complied with the COBRA reporting, disclosure, notice,
election, and other benefit continuation and coverage requirements of Section
4980B of the Code or Part 6 of Title I of ERISA and the applicable regulations
thereunder and any comparable state laws, and has not incurred any direct or
indirect liability, and is not subject to any loss, assessment or excise tax,
penalty, loss of federal income tax deduction or other sanction arising on
account of or in respect of any direct or indirect failure at any time to comply
with any such federal or state benefit continuation coverage requirements.
 
(j)  Neither Seller nor a “party in interest” or “disqualified person” with
respect to the Employee Benefit Plans or Pension Plans has engaged in a
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 of ERISA which has subjected or could subject Seller, any ERISA
Affiliates, Purchaser, Parent or any trustee, administrator or other fiduciary
to a tax penalty on prohibited transaction or any other liabilities with respect
thereto.
 
(k)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (i) result in any payment becoming
due to any employee; (ii) increase any benefits otherwise payable under any
Employee Benefit Plan or Pension Plan; or (iii) result in the acceleration of
the time of payment or vesting of any such benefits.
 
(l)  No membership interest or other security issued by Seller forms or has
formed a material part of the assets of any Employee Benefit Plan or Pension
Plan.
 
(m)  The consummation of the transactions contemplated by this Agreement will
not give rise to any liability for termination of any agreements related to any
Employee Benefit Plan or Pension Plan.
 
(n)  No amounts payable under any Employee Benefit Plan and Pension Plan will
fail to be deductible for federal income tax purposes by virtue of Section 280G
of the Code.
 
(o)  Each Employee Benefit Plan or Pension Plan that purports to provide
benefits which qualify for tax-favored treatment under Sections 79, 105, 106,
117, 120, 125, 127, 129, and 132 of the Code satisfies the requirements of said
Section(s).
 
(p)  Each Employee Benefit Plan that purports to defer income complies with
Section 409A of the Code.
 
(q)  Each Employee Benefit Plan, or Pension Plan, its related trust and
insurance agreement may be unilaterally amended or terminated on no more than 90
days notice.
 
Section 3.15  Labor.
 
(a)  Seller is not a party to any labor or collective bargaining agreement and
there are no labor or collective bargaining agreements which pertain to
employees of Seller.
 
(b)  No employees of Seller are represented by any labor organization. No labor
organization or group of employees of Seller has made a pending demand for
recognition, and there are no representation proceedings or petitions seeking a
representation proceeding presently pending or, to the Knowledge of Seller,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal. There is no organizing activity involving Seller
pending or, to the Knowledge of Seller, threatened by any labor organization or
group of employees of Seller.
 
(c)  There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the Knowledge of Seller, threatened against or involving Seller. There are no
unfair labor practice charges, grievances or complaints pending or, to the
Knowledge of Seller, threatened by or on behalf of any employee or group of
employees of Seller.
 
(d)  There are no complaints, charges or claims against Seller pending or, to
the Knowledge of Seller, threatened which could be brought or filed, with any
public or Governmental Body based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by Seller, of
any individual.
 
(e)  Seller is in compliance in all material respects with all Laws and Orders
relating to the employment of labor, including all such Laws and orders relating
to wages, hours, the Worker Adjustment and Retraining Notification Act and any
similar state, local or foreign “plant closing” Law (“WARN”), collective
bargaining, discrimination, civil rights, safety and health, worker’s
compensation, payment of overtime wages and the collection and payment of
withholding and/or social security taxes and any similar tax.
 
(f)  There has been no “mass layoff” or “plant closing” as defined by WARN with
respect to Seller within the six (6) months prior to making this representation.
 
(g)  To the Knowledge of Seller, no executive, key employee, or group of
employees currently has any plans to terminate employment with Seller
independently of or as a result of this Agreement.
 
Section 3.16  Litigation. There is not, and during the past five years there has
not been, any suit, action, proceeding, investigation, claim or order pending
or, to the Knowledge of Seller, threatened by or against Seller, or to the
Knowledge of Seller, pending or threatened, against any of the officers,
directors, employees or independent contractors (or employees of independent
contractors) of Seller with respect to their business activities on behalf of
Seller, or to which Seller or any such officer, director, employee, independent
contractor or employee of an independent contractor, with respect thereto, is
otherwise a party, before any court, or before any governmental department,
commission, board, agency, or instrumentality; nor to the Knowledge of Seller is
there any reasonable basis for any such action, proceeding, or investigation.
Seller is not subject to any Order of any Governmental Body.
 
Section 3.17  Compliance with Laws; Permits. Seller is in compliance with all
Laws applicable to it or to the conduct of the businesses or operations of
Seller. Seller has all Permits from Governmental Bodies which are required for
Seller or Seller to operate its businesses.
 
Section 3.18  Environmental Matters.
 
(a)  To the best of Seller’s and the Member Parties’ Knowledge, the operations
of Seller are in compliance with all applicable Environmental Laws and all
Permits issued pursuant to Environmental Laws or otherwise (“Environmental
Permits”);
 
(b)  To the best of Seller’s and the Member Parties’ Knowledge, Seller has
obtained and currently maintains all Environmental Permits required under all
applicable Environmental Laws necessary to operate its business;
 
(c)  Seller is not the subject of any outstanding written Order or Contract with
any Governmental Body or other Person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material;
 
(d)  Seller has not received any written communication alleging either that
Seller may be in violation of any Environmental Law or Environmental Permit or
that Seller may have any liability under any Environmental Law;
 
(e)  Seller has not incurred, assumed or undertaken any current contingent
liability in connection with any Release of any Hazardous Materials into the
indoor or outdoor environment (whether on-site or off-site) and there are no
facts, circumstances or conditions relating to, arising out of or attributable
to Seller that could give rise to liability under Environmental Laws;
 
(f)  there are no judicial or administrative proceedings pending or, to the
Knowledge of Seller, threatened against Seller that allege a violation of, or
seek to impose liability pursuant to, Environmental Laws or Environmental
Permits and, to Seller’s Knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of
Seller pending or threatened which could result in Seller incurring any
liability pursuant to any Environmental Law;
 
(g)  there is not located at any of the properties of Seller any (i) underground
storage tanks, (ii) asbestos-containing material or (iii) equipment containing
polychlorinated biphenyls; and
 
(h)  Seller has provided to Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of Seller.
 
Section 3.19  Insurance. Section 3.19 of the Seller Disclosure Schedule sets
forth a complete and accurate list of all policies of insurance of any kind or
nature covering Seller or Seller or any of Seller’s or Seller’s employees,
properties or assets. All such policies are in full force and effect, and Seller
is not in default of any provision thereof. Section 3.19 of the Seller
Disclosure Schedule describes all self-insurance arrangements affecting Seller.
 
Section 3.20  Receivables; Payables.
 
(a)  All accounts receivable of Seller have arisen from bona fide transactions
in the ordinary course of business consistent with past practice. All accounts
receivable of Seller reflected on the Pro Forma Balance Sheet are good and
believed to be collectible at the aggregate recorded amounts thereof and subject
to no setoffs (including without limitation reductions in respect of customer
advances or deposits) or counterclaims. All accounts receivable arising after
the Balance Sheet Date are believed to be good and collectible at the aggregate
recorded amounts thereof and subject to no setoffs (including without limitation
reductions in respect of customer advances or deposits) or counterclaims.
 
(b)  All accounts payable of Seller reflected on the Pro Forma Balance Sheet or
arising after the Balance Sheet Date are the result of bona fide transactions in
the ordinary course of business and have been paid or are not yet due and
payable, except for accounts payable that are being disputed in good faith in an
appropriate manner.
 
Section 3.21  Related Party Transactions. Except as described in Section 3.21 of
the Seller Disclosure Schedule, (i) Seller (A) has not loaned or borrowed any
amounts from or (B) has outstanding any indebtedness or other similar
obligations to or owing from any Affiliate of Seller. Neither Seller nor any
Affiliate of Seller nor any officer or employee of any of them (i) owns any
direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of Seller,
(B) engaged in a business related to the business of Seller, or (C) a
participant in any transaction to which Seller is a party or (ii) is a party to
any Contract with Seller. Seller does not have any Contract or understanding
with any officer, director or manager of Seller, or any Affiliate of any such
Person, with respect to the subject matter of this Agreement, the consideration
payable hereunder or any other material matter.
 
Section 3.22  Relationships with Customers. (a) The relationships of Seller with
its existing customers is sound and there is no reasonable basis to believe that
any of the material customers of Seller will materially and adversely change the
manner in which they currently conduct business with Seller, either as a result
of the transactions contemplated by this Agreement or otherwise.
 
(b)  The names and addresses of all customers of Seller during fiscal years 2003
and 2004 and all customers Known as of the Closing Date who will be customers
during fiscal 2005 are listed in Section 3.22(b) of the Seller Disclosure
Schedule. All contracts and agreements with such customers that are in existence
as of the date hereof are valid, effective and enforceable. No such customer has
an account balance that is in excess of 60 days past due.
 
(c)  Seller does not have Knowledge of any written or oral communication, fact,
event or action which exists or has occurred within 120 days prior to the date
of this Agreement which would indicate that any of the following shall terminate
or materially reduce its business with Seller:
 
(i)  any current customer of Seller which accounted for over three percent (3)%
of total net sales of Seller for its most recently completed fiscal year; or
 
(ii)  any current supplier to Seller of items essential to the conduct of the
business, which items cannot be replaced at comparable cost and the loss of
which could reasonably be expected to have an adverse effect on Seller.
 
No such termination or material reduction has occurred since the Balance Sheet
Date.
 
Section 3.23  No Misrepresentation. No representation or warranty of Seller
contained in this Agreement or in any Schedule hereto or in any certificate or
other instrument furnished by Seller to Purchaser pursuant to the terms hereof,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
Section 3.24  Financial Advisors. Seller has no Liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, other than any fees to be paid to
The Geneva Companies, which will be paid exclusively by Seller.
 
Section 3.25  Private Placement. Seller is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and Seller was not organized for
the specific purpose of acquiring the Shares. Seller and each Member has
sufficient knowledge and experience in investing in companies similar to Parent
in terms of Parent's market capitalization and other relevant factors so as to
be able to evaluate the risks and merits of its investment in Parent and it is
able financially to bear the risks thereof. Seller and each Member has had an
opportunity to discuss the terms of the offering and sale of the Shares and
Parent's business, management and financial affairs with Parent's management and
to obtain any additional information regarding the foregoing which Parent
possesses or can acquire without unreasonable effort or expense. The Shares are
being acquired for the Seller’s (and, to the extent the Shares are transferred
by Seller to any Member, such Member’s) own accounts and not with a view to, or
the intention of, any distribution in violation of the Securities Act or any
applicable state securities laws. Seller and each Member understands that (i)
the Shares have not been registered under the Securities Act by reason of the
issuance of the Shares in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act, (ii) the Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, (iii) the Shares will bear a
legend to such effect and (iv) Parent will issue stop transfer instructions to
its transfer agent to such effect.
 
ARTICLE IV  
 


 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller that, except as set forth in the
Purchaser Disclosure Schedule attached hereto, the following statements are
correct and complete as of the date hereof. The Purchaser Disclosure Schedule
makes explicit reference to the particular representation or warranty as to
which exception is taken, which in each case shall constitute the sole
representation and warranty as to which such exception shall apply, provided
that the disclosures in the Purchaser Disclosure Schedule that are set forth
expressly therein with particularity will apply to all representations and
warranties.
 
Section 4.1  Organization. (a) Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser is duly qualified or authorized to do business as a foreign
limited liability company and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized would not have a material adverse
effect on the business or assets of Purchaser.
 
(b) Purchaser is an indirect wholly-owned subsidiary of Parent. All of the
issued ownership interests in Purchaser have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by Parent. Purchaser has conducted no material operations.
 
Section 4.2  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Purchaser is a party have been
duly authorized by all necessary action by or on behalf of Purchaser. Purchaser
has full power and authority to execute and deliver this Agreement and each
other Transaction Document to which it is a party, and to perform its
obligations hereunder and thereunder. This Agreement and each Transaction
Document to which Purchaser is or will be a party has been or will be duly and
validly executed and delivered and constitutes the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Purchaser is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Body in order to
consummate the transactions contemplated by this Agreement and each such
Transaction Document.
 
Section 4.3  Noncontravention. Neither the execution and the delivery by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation of the transactions contemplated hereby and thereby
on the part of Purchaser, will (i) violate any Law or any Order by which
Purchaser is bound or any provision of its organizational documents or (ii)
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any Contract to which Purchaser is a party or by
which Purchaser is bound or to which any of its assets is subject. No Order,
Permit or waiver, or declaration or filing with any Governmental Body is
required on the part of Purchaser in connection with the execution, delivery and
performance of this Agreement or the other Transaction Documents to which it is
a party, or the compliance by Purchaser with any of the provisions hereof or
thereof.
 
Section 4.4  Brokers’ Fees. Purchaser has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller shall have any
Liability.
 
ARTICLE V  
 


 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to Seller that, except as set forth in the Parent
Disclosure Schedule attached hereto, the following statements are correct and
complete as of the date hereof. The Parent Disclosure Schedule makes explicit
reference to the particular representation or warranty as to which exception is
taken, which in each case shall constitute the sole representation and warranty
as to which such exception shall apply, provided that the disclosures in the
Parent Disclosure Schedule that are set forth expressly therein with
particularity will apply to all representations and warranties.
 
Section 5.1  Organization. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Parent is
duly qualified or authorized to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified or authorized would not have a
material adverse effect on the business or assets of Parent.
 
Section 5.2  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Parent is a party have been
duly authorized by all necessary action by Parent. Parent has full power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, and to perform its obligations hereunder and
thereunder. This Agreement and each Transaction Document to which Parent is a
party has been or will be duly and validly executed and delivered and
constitutes the valid and legally binding obligation of Parent, enforceable
against Parent in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Parent is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Body in order to consummate the transactions contemplated by this
Agreement and each other Transaction Document.
 
Section 5.3  Noncontravention. Neither the execution and the delivery by Parent
of this Agreement and each other Transaction Document to which it is or will be
a party, nor the consummation of the transactions contemplated hereby and
thereby on the part of Parent, will (i) violate any Law or any Order by which
Parent is bound or any provision of its organizational documents or (ii) result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any Contract to which Parent is a party or by which
Parent is bound or to which any of its assets is subject. No Order, Permit or
waiver, or declaration or filing with any Governmental Body is required on the
part of Parent in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents to which it is a party, or the
compliance by Parent with any of the provisions hereof or thereof.
 
Section 5.4  Status of the Shares. The Shares have been duly authorized and,
when issued upon in accordance with the terms of this Agreement, will be validly
issued, fully paid and nonassessable shares of Parent Common Stock and will be
free and clear of all Liens created by or through Parent. The issuance and
delivery of the Shares is not subject to any preemptive right of shareholders of
Parent that has not been waived or to any right of first refusal or other right
in favor of any person that has not been waived.
 
Section 5.5  SEC Documents. Since November 18, 2003, Parent has filed all
required reports, schedules, forms, statements and other documents with the SEC
(such documents, together with all exhibits and schedules thereto and documents
incorporated by reference therein, collectively referred to herein as the
“Parent SEC Documents”). As of their respective dates, the Parent SEC Documents
complied (or will comply, in the case of Parent SEC Documents filed during the
Closing Period) in all material respects with the requirements of the Securities
Act, or the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
the case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the Parent SEC Documents, and none of the Parent SEC Documents
contained (or will contain, in the case of Parent SEC Documents filed during the
Closing Period) any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of Parent included in the Parent SEC
Documents, as of their respective dates, complied (or will comply, in the case
of Parent SEC Documents filed during the Closing Period) in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, were prepared (or will be prepared,
in the case of Parent SEC Documents filed during the Closing Period) in
accordance with GAAP (except, in the case of unaudited statements, as permitted
by Form 10 Q of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
(or will fairly present, in the case of Parent SEC Documents filed during the
Closing Period) the financial position of Parent and its consolidated
subsidiaries as of the dates thereof and the results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year end audit adjustments and other adjustments described therein).
No Parent Material Adverse Change has occurred subsequent to November 9, 2004
and prior to the date of this Agreement that has not been either reflected in a
Parent SEC Document filed with the SEC prior to the date of this Agreement or
disclosed to Seller in writing, and no executive officer of Parent has actual
knowledge of any event or circumstance not reflected in a Parent SEC Document
that is reasonably likely to result in a Parent Material Adverse Change.


Section 5.6  Litigation. There is no suit, action, proceeding, investigation,
claim or order pending or, to the Knowledge of Parent, threatened by or against
Parent or any of its subsidiaries which, if determined adversely to Parent or
such subsidiary, as the case may be, would have a material adverse effect on the
business or assets of Parent.

 
Section 5.7  Authorized Capital Stock. The Parent Common Stock is the sole
authorized class of capital stock of Parent.
 
Section 5.8  Brokers’ Fees. Parent has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller shall have any
Liability.
 
ARTICLE VI  
 


 
CONDITIONS TO CLOSING
 
Section 6.1  Conditions Precedent to Obligations of Purchaser at the Closing.
The obligation of Parent and Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Parent and Purchaser in whole or in part to the extent permitted by
applicable Law):
 
(a)  all representations and warranties of Seller and the Member Parties
contained herein shall be true and correct on and as of the Closing Date, except
to the extent expressly made as of an earlier date;
 
(b)  Seller and each Member Party shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by Seller or such Member Party on or prior to
the Closing Date;
 
(c)  there shall not have been or occurred any Seller Material Adverse Change
since the Balance Sheet Date;
 
(d)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against Seller, any Member Party, Parent or Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby;
 
(e)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;
 
(f)  Purchaser shall have received letters in form and substance satisfactory to
it from all holders of indebtedness of Seller that would be reflected on
Seller’s consolidated balance sheet as of the Closing Date or disclosed in the
footnotes thereto (other than any such indebtedness that is an Assumed
Liability) or that is secured by any of the Assets confirming the full payment
and satisfaction of such indebtedness (by way of application of a portion of the
Purchase Price for such purpose or otherwise), and all related Liens shall have
been released and appropriate UCC termination statements filed with respect
thereto;
 
(g)  Purchaser shall have received confirmation that any Affiliate Receivables
have been have been fully repaid as of the time of the Closing (by way of
application of a portion of the Purchase Price for such purpose or otherwise);
and
 
(h)  Purchaser shall have entered into written Employment Agreements with each
of the Key Employees, in form and substance agreeable to the parties.
 
Section 6.2  Conditions Precedent to Obligations of Seller at the Closing. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller,
on behalf of the Seller, in whole or in part to the extent permitted by
applicable Law):
 
(a)  all representations and warranties of Purchaser and Parent contained herein
shall be true and correct on and as of the Closing Date;
 
(b)  Purchaser and Parent shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser or Parent, as applicable, on or prior to
the Closing Date;
 
(c)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;
 
(d)  any waiting period under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or been terminated; and
 
(e)  Purchaser shall have entered into written Employment Agreements with each
of Earl Webb Henry, Eugenia Henry and Mark Schactman, in form and substance
agreeable to the parties.
 
ARTICLE VII  
 


 
DOCUMENTS TO BE DELIVERED
 
Section 7.1  Deliveries by Seller to Purchaser and Parent at the Closing. At the
Closing, Seller shall deliver, or shall cause to be delivered, to Purchaser and
Parent the following:
 
(a)  A duly executed bill of sale, assignments and assumption agreement in the
form of Exhibit C
 
(b)  An Employment Agreement duly executed by each Key Employee;
 
(c)  a duly executed assignment of lease and estoppel certificate, dated the
Closing Date, with respect to each Real Property Lease in form and substance
satisfactory to Purchaser and its counsel;
 
(d)  Seller shall have delivered all consents and waivers that are (A) required
for the assumption of any contract related to an Employee Benefit Plan or
Pension Plan that will be assumed by Purchaser or Parent pursuant to Section
10.2, (B) required for the assumption by or reissuance to Purchaser of any
existing insurance policy of Seller that Purchaser determines must be maintained
in order to avoid a gap in coverage with respect to the Business immediately
following the Closing or (C) listed on Schedule II, each in form and substance
satisfactory to Purchaser (collectively, the “Closing Consents”);
 
(e)  certificates of title to all motor vehicles included in the Assets (if
any), duly endorsed for transfer to Purchaser as of the Closing Date;
 
(f)  certificates (dated the Closing Date and in form and substance reasonably
satisfactory to Purchaser) executed by Seller certifying as to the fulfillment
of the conditions specified in Sections 6.1(a), 6.1(b), 6.1(c), 6.1(d), 6.1(e)
and 6.1(g) hereof;
 
(g)  the Escrow Agreement, duly executed by Seller;
 
(h)  an opinion of Offit, Kurman, Yumkas & Denick, counsel for Seller, dated the
Closing Date, substantially in the form attached hereto as Exhibit D;
 
(i)  a receipt for the cash portion of the purchase price paid at the Closing
and, if then issued, for the Initial Shares;
 
(j)  a certificate of the secretary of Seller certifying to (A) Seller’s
attached Organizational Documents, (B) the adoption of resolutions of the
Members and (C) the incumbency of the officers signing the Transaction Documents
on behalf of Seller (together with their specimen signatures);
 
(k)  a written consent, executed by each Member, to the execution by the Seller
of the Transaction Documents to which Seller is a party and the consummation of
the transactions contemplated thereby;
 
(l)  a certificate of good standing with respect to Seller issued by the
Secretary of State of the State of Maryland and for each state in which Seller
is qualified to do business as a foreign limited liabilit8y company dated as
soon as practicable prior to the Closing Date;
 
(m)  a copy of IRS Form W-9 duly and properly executed by Seller; and
 
(n)  a certificate of non-foreign person status in the form prescribed by United
States Treasury Regulation § 1.1445-2(b)(2)(iii) with respect to Seller in form
and substance acceptable to Purchaser;
 
(o)  a fully executed amendment to the SAS License (the “SAS Amendment”)
assigning the same to Purchaser, in the form previously agreed; and
 
(p)  such other documents, instruments or certificates as shall be reasonably
requested by Purchaser or Parent or their counsel.
 
Section 7.2  Deliveries by Purchaser to Seller. At the Closing, Purchaser shall
deliver to Seller, on behalf of Seller, the following:
 
(a)  An Employment Agreement with each of Earl Webb Henry, Eugenia Henry and
Mark Schactman duly executed by Purchaser;
 
(b)  the cash portion of the purchase price payable at the Closing;
 
(c)  irrevocable instructions to the transfer agent for the Parent Common Stock
to issue the Initial Shares in accordance with Section 2.1 and the Escrow
Agreement;
 
(d)  the Escrow Agreement, duly executed by Purchaser and the Escrow Agent;
 
(e)  an opinion of the Law Office of Kenneth G. Alberstadt, counsel for Parent
and Purchaser, dated the Closing Date, substantially in the form attached hereto
as Exhibit E;
 
(f)  a duly executed bill of sale, assignment and assumption agreement in the
form of Exhibit B;
 
(g)  an assignment of lease, dated the Closing Date, with respect to each Real
Property Lease in form and substance reasonably satisfactory to Seller and its
counsel duly executed by Purchaser;
 
(h)  a certificate dated the Closing Date and in form and substance reasonably
satisfactory to Seller executed by an authorized officer of Purchaser certifying
as to the fulfillment of the conditions specified in Sections 6.2(a), 6.2(b),
6.2(d) and 6.2(e) hereof;
 
(i)  a certificate dated the Closing Date and in form and substance reasonably
satisfactory to Seller executed by an authorized officer of Parent certifying as
to the fulfillment of the conditions specified in Sections 6.2(a), 6.2(b) and
6.2(d) (with respect to Parent) and 6.2(e) hereof;
 
(j)  a certificate of the secretary of Purchaser certifying to (A) Purchaser’s
attached Organizational Documents, (B) the adoption of attached resolutions of
the Board of Directors of Purchaser approving the execution by Purchaser of the
Transaction Documents to which Purchaser is a party and the consummation of the
transactions contemplated thereby and (C) the incumbency of the officers signing
the Transaction Documents on behalf of Seller (together with their specimen
signatures);
 
(k)  a certificate of the secretary of Parent certifying to (A) the adoption of
attached resolutions of the Board of Directors of Parent approving the execution
by Parent of the Transaction Documents to which Parent is a party and the
consummation of the transactions contemplated thereby and (B) the incumbency of
the officers signing the Transaction Documents on behalf of Seller (together
with their specimen signatures);
 
(l)  certificates of good standing with respect to Parent and Purchaser issued
by the Secretary of State of its jurisdiction of incorporation;
 
(m)  an executed copy of the SAS Amendment; and
 
(n)  such other documents, instruments or certificates as shall be reasonably
requested by Seller or its counsel.
 
Section 7.3 SAS Amendment. At the Closing, each of Purchaser and Seller shall
pay 50% of the cost of the initial DSP fee of $125,000 under the SAS Amendment.
 
ARTICLE VIII  
 
POST-CLOSING COVENANTS
 
The parties agree as follows with respect to the period following the Closing:
 
Section 8.1  General. In the event that at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
party reasonably may request.
 
Section 8.2  Litigation Support. In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstances, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Seller, each of the other parties will cooperate
reasonably with such party and such party’s counsel in the contest or defense,
make available their personnel, and provide such testimony and access to their
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor hereunder).
 
Section 8.3  Confidentiality. From and after the date hereof (unless this
Agreement is terminated in accordance with its terms), Seller and the Member
Parties will, and will cause their Affiliates to, hold in strict confidence, and
will not, and will cause their Affiliates not to, disclose to any third party or
use for any purpose, any and all information with respect to Seller, the
Business, the Transaction Documents or the transactions contemplated thereby.
Notwithstanding the foregoing, Seller and the Member Parties may, and may permit
their Affiliates to, disclose such information (i) if compelled to disclose the
same by judicial or administrative process or by other requirements of Law (but
subject to the following provisions of this Section), (ii) if the same hereafter
is in the public domain through no fault of Seller or any Member Party or (iii)
if the same is later acquired by Seller or a Member Party from another source
that is not under an obligation to another Person to keep such information
confidential. If Seller or any Member Party or any of their respective
Affiliates is requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any such information,
Seller or such Member Party, as the case may be, shall provide Purchaser with
prompt written notice of any such request or requirement so that Purchaser may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Section. If, in the absence of a protective order or
other remedy or the receipt of a waiver by Purchaser, Seller or such Member
Party or such Affiliate, as the case may be, nonetheless, based on the written
advice of outside counsel, is required to disclose such information to any
tribunal or in accordance with applicable Law, Seller or such Member Party or
such Affiliate, without liability hereunder, may disclose that portion of such
information which such counsel advises Seller or such Member Party or such
Affiliate it is legally required to disclose. Seller and the Member Parties
acknowledge and agree that money damages would not be an adequate remedy for any
breach of their agreements contained in this Section 8.3 and that in addition to
any other remedies available to Purchaser, Purchaser shall be entitled to the
remedies of injunction, specific performance and other equitable relief for any
threatened or actual breach of this Section 8.3.
 
Section 8.4  Non-Competition. As a material inducement to Parent and Purchaser
to enter into this Agreement, each of Seller and each Member Party agrees as
follows:
 
(a)  During the Non-Competition Period, neither Seller nor any Member Party
will, and each will cause its Affiliates not to, engage or participate, directly
or indirectly, as principal, agent, executive, director, proprietor, joint
venturer, trustee, employee, employer, consultant, stockholder, partner or in
any other capacity whatsoever, in the conduct or management of, or own any stock
or any other equity investment in or debt of, (1) any business that is
competitive with any business conducted or proposed to be conducted by Seller as
of the Closing Date, including any business involving the provision of contract
research services (including, among other things, data entry, data management,
statistical analysis and medical writing) but excluding passive investments of
up to 2% of the common stock of any publicly traded company or (2) any Person
that is a customer or client of the Company at any time during the
Non-Competition Period or that has been a customer or client of Seller at any
time during the two years prior to the date of this Agreement.
 
(b)  During the Non-Competition Period, neither Seller nor any Member Party
will, and each will cause its Affiliates not to, for its or such Affiliate’s own
benefit or for the benefit of any Person other than Purchaser, (i) solicit, or
assist any person or entity to solicit, any officer, director, executive or
employee of Purchaser (or, prior to the Closing Date, Seller) to leave his or
her employment, (ii) hire or cause to be hired any person who is then, or who
will have been at any point in time during the Non-Competition Period, an
officer, a director, an executive or an employee of Purchaser (or, prior to the
Closing Date, Seller), or (iii) engage any Person who is then, or who will have
been at any point in time during the Non-Competition Period, an officer,
director, executive or employee of Purchaser (or, prior to the Closing Date,
Seller) as a partner, contractor, sub-contractor or consultant.
 
(c)  During the Non-Competition Period, Seller and each Member Party will not,
and each will cause its Affiliates not to, (i) solicit, or assist any person or
entity other than Purchaser to solicit, any Person that is a client or customer
of Purchaser (or, prior to the Closing Date, Seller), or has been a client or
customer of Purchaser (or, prior to the Closing Date, Seller) during the prior
twelve (12) months, to provide any services competitive with those provided by
Purchaser (or, prior to the Closing Date, Seller) or (ii) interfere with any of
the business relationships of Purchaser.
 
(d)  Seller and each Member Party acknowledges that (i) the markets served by
Seller are national and international in scope and are not dependent on the
geographic location of the executive personnel or the businesses by which they
are employed; and (ii) the above covenants are manifestly reasonable on their
face, and the parties expressly agree that such restrictions have been designed
to be reasonable and no greater than is required for the protection of Purchaser
and are a significant element of the consideration hereunder.
 
(e)  If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 8.4 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
(f)  [***].
 
Section 8.5  Corporate Existence; Insurance. (a) Seller hereby agrees that it
will (and the Member Parties agree that they will cause Seller to) (i) not
commence any dissolution of its corporate existence, liquidation or winding up,
or commence a voluntary proceeding under Title 11 of the United States Code,
until at least one year from the Closing Date and (ii) timely object to the
commencement of any involuntary proceeding filed under Title 11 of the United
States Code or to any action seeking the appointment of a receiver or trustee in
respect of it or its assets if such petition, proceeding or action is commenced
prior to the first anniversary of the Closing Date.
 
(b) Purchaser’s insurance coverage and the carriers providing such coverage
shall be determined by Parent. At Parent’s option, Seller shall obtain the
consent of its current insurance carriers to the assignment or reissuance of its
current insurance coverage to Purchaser on the Closing Date. Seller will not
cancel any of its insurance policies that are not transferred to Purchaser
pursuant to the preceding sentence or Article IX (the “Retained Policies”) or
permit any such policy to lapse until the earlier of 60 days following the
closing and notice from Purchaser that such maintenance is no longer necessary.
To the extent Purchaser elects to assume the Retained Policies of Seller, Seller
will take such actions as are reasonably requested by Purchaser to effect the
transfer of Seller’s Retained Policies to Purchaser. All premium expense with
respect to such period under such policies shall be borne by Purchaser but will
be taken into account in calculating EBIT to the extent consistent with the
definition thereof in Section 11.1. To the extent Purchaser elects during such
period to assume a Retained Policy, Seller will take such actions as are
reasonably requested by Purchaser to effect the transfer of such Retained Policy
to Purchaser.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


          Section 8.6 Mail; Payments. From and after the Closing, Seller agrees
to refer to Purchaser all customer, supplier, employee or other inquiries or
correspondence relating to the Assets or the conduct of the Business after the
Closing Date. Seller further agrees to promptly remit to Purchaser all payments
and invoices received after the Closing Date that relate to the Assets, the
Assumed Liabilities or the conduct of the Business after the Closing Date and
Purchaser agrees to promptly remit to Seller all payments and invoices received
after the Closing Date that relate to the Excluded Assets or the Excluded
Liabilities or (other than with respect to the Assets or the Assumed
Liabilities) the conduct of the Business prior to the Closing Date.
 
Section 8.7 Names and Logos. From and after the Closing, neither Seller nor any
Member will use any names or logos incorporating “HHI”. The covenants contained
in the preceding sentence shall survive the expiration of the Non-Competition
Period. Within five business days following the Closing, Seller shall in
cooperation with Purchaser amend its certificate of formation to change its name
to a name not incorporating “HHI”. Seller shall file any consents or other
documents required by the Maryland Department of Assessments and Taxation to
permit Purchaser to change its name to “HHI, L.L.C.” and shall cooperate with
Purchaser to ensure that such name is made available to Purchaser upon
Purchaser’s submission of appropriate documents amending Purchaser’s
registration as a foreign limited liability company in the State of Maryland.
 
Section 8.8 Certain Financial Information. From and after the Closing Date, to
the extent requested by Parent, Seller shall and shall cause its Affiliates to
deliver to Parent the financial information, management representation letters
and other documents and information with respect to Seller required by Parent to
prepare and file the financial statements required to be filed by Parent
pursuant to the Exchange Act and will use commercially reasonable efforts to
cause its independent accountants to deliver to Parent such reports and consents
as may be required in connection therewith, all reasonably in advance of the
time such filings are required to be made. Parent shall reimburse Seller for the
reasonable third party accounting costs in preparing and delivering such
information to the extent such expenses were not incurred by Seller prior to the
Closing.
 
Section 8.9 Retention of and Access to Records. (a) Purchaser will provide
Seller with access to the Books and Records included in the Assets, upon
reasonable written notice from Seller, during ordinary business hours and in
such a manner as does not interfere with the business operations of Purchaser or
any of its Affiliates, for purposes reasonably related to any actual or
threatened Legal Proceedings relating to Seller’s operation of the Business or
to any Tax audit or proceedings in which Seller or Member Party is involved.
Purchaser’s undertaking in this Section 8.9 shall survive for six years
following the Closing or such longer period during which Purchaser maintain such
Books and Records in the course of its business, provided that Purchaser may at
its option offer to deliver to Seller at any time any such Books and Records and
if Seller shall decline to take possession of such Books and Records, Purchaser
shall thereafter be free to dispose of the same. Purchaser may require that any
Person who will obtain access to Books and Records pursuant to this Section 8.9
execute a confidentiality undertaking reasonably satisfactory to Purchaser.
 
(b) To the extent permitted by applicable Law, Seller will provide Purchaser
with access to the Books and Records included in the Excluded Assets, upon
reasonable written notice from Purchaser, during ordinary business hours and in
such a manner as does not interfere with the business operations of Seller or
any of its Affiliates, for purposes reasonably related to any actual or
threatened Legal Proceedings relating to Purchaser’s operation of the Business
or to any Tax audit or proceedings in which any Purchaser or any of its
Affiliates is involved. Seller’s undertaking in this Section 8.9 shall survive
for six years following the Closing or such longer period during which Seller
maintain such Books and Records in the course of its business, provided that
Seller may at its option offer to deliver to Purchaser at any time any such
Books and Records and if Purchaser shall decline to take possession of such
Books and Records, Seller shall thereafter be free to dispose of the same.
Seller may require that any Person who will obtain access to Books and Records
pursuant to this Section 8.9 execute a confidentiality undertaking reasonably
satisfactory to Seller.
 
 
 
ARTICLE IX  
 


 
EMPLOYEES AND EMPLOYEE BENEFIT PLANS
 
The parties agree as follows with respect to the period following the Closing:
 
Section 9.1  General. Purchaser shall offer employment, effective as of the
Closing Date, to all employees who are employed by Seller as of the Closing Date
and identified in Section 9.1 of the Seller Disclosure Schedule. Those employees
who accept such offers of employment and become employees of Purchaser shall be
referred to herein as the “Transferred Employees”. Neither Purchaser nor any
Affiliate of Purchaser (including Parent) shall have any liability with respect
to any employee of Seller or any Employee Benefit Plan or any claim thereof or
related thereto except with respect to Transferred Employees and then only to
the extent expressly provided under Section 9.2. Purchaser and Seller agree to
use the standard procedures set forth in Revenue Procedure 2004-53 with respect
to wage reporting. Seller shall be (i) responsible for the payment of all wages
and other remuneration due to its employees through the Closing Date and (ii)
except as otherwise provided in Section 9.2, liable for any claims made by its
employees and their beneficiaries under any Employee Benefit Plans or Pension
Plans.
 
Section 9.2  Seller Benefit Plans.
 
(a)  Except as explicitly set forth in this Section 9.2, neither Purchaser nor
any Affiliate of Purchaser (including Parent) shall assume any obligations under
or liabilities with respect to any of the Employee Benefit Plans or Pension
Plans. Effective as of the Closing Date, except as otherwise specifically
provided in this Agreement, all Transferred Employees will become fully vested
in their account, cease any participation in, and any benefit accrual under,
each of the Employee Benefit Plans or Pension Plans that is not assumed as set
forth in Section 9.2(b), except as otherwise required by applicable Law or the
terms of such plans.
 
(b)  (i) Purchaser shall or shall cause one or more of its Affiliates to assume
sponsorship of Seller’s Employee Benefit Plans and Pension Plan as in effect at
Closing and listed in Section 9.2(b) of the Seller Disclosure Schedule (the
“Assumed Plans”). Effective as of the Closing, Seller shall terminate its
participation as sponsor, plan administrator and adopting employer of the
Assumed Plans and Purchaser shall assume sponsorship of the Assumed Plans. At
the Closing, Seller and Purchaser shall execute and deliver, or cause to be
executed and delivered to Seller and Purchaser, agreements for assumption of the
Assumed Plans. Notwithstanding the foregoing, Seller and Purchaser acknowledge
that the Group Long-Term Disability Insurance Policy and Group Life Insurance
Policy between Jefferson Pilot Financial and HHI, LLC dated August 1, 2004
(Policy # 000010061565) (the “Jefferson Policy”) shall be assumed by Purchaser
following the Closing subject to receipt of an appropriate document consent to
the assignment and assumption of such policy within a reasonable period of time
following the Closing.
 
(ii) Purchaser shall assume Seller’s obligation to contribute matching funds to
Seller’s 401(k) plan for calendar year 2004, provided that (i) Purchaser shall
not be required to make aggregate matching contributions to Seller’s 401(k) in
excess of the amounts set forth (on an employee-by-employee basis) in Section
9.2(b) of the Seller Disclosure Schedule and (ii) an appropriate accrual for
such contributions shall be reflected on the Final Closing Working Capital
Statement. 
 
(c)  To the extent that service is relevant for purposes of computing the amount
of any vacation, sick days, severance and similar benefits under any employee
benefit plan, program or arrangement established or maintained by Purchaser
under which the Transferred Employees benefit, such plan, program or arrangement
shall credit each such Transferred Employee for service earned by that
Transferred Employee on and prior to the Closing Date with Seller in addition to
service earned with Purchaser after the Closing Date but shall not, at any time,
exceed twelve months for one year of service. Purchaser shall not be obligated
to cover any Transferred Employee under any Employee Benefit Plan of Purchaser
at the same time such Transferred Employee is covered under a corresponding plan
assumed pursuant to Section 9.2(b).
 
(d)  Purchaser shall recognize all accrued but unused vacation of each
Transferred Employee as of the Closing Date, provided that in no event shall
Purchaser be required to recognize accrued vacation benefits with respect to any
Transferred Employee in excess of the amount (or having a value in excess of the
amount) set forth with respect to such Transferred Employee in Section 9.2(d) of
the Seller Disclosure Schedule.
 
(e)  Purchaser shall recognize and adopt Seller’s bonus plan for calendar year
2004 with respect to the Transferred Employees, provided that (i) Purchaser
shall not be required to make aggregate bonus payments to the Transferred
Employees in excess of the amounts set forth (on an employee-by-employee basis)
in Section 9.2(e) of the Seller Disclosure Schedule and (ii) an appropriate
accrual for such bonus obligations shall be reflected on the Final Closing
Working Capital Statement.
 
(f)  Seller shall include all employee records other than the Excluded Employee
Records in the Books and Records transferred to Purchaser at the Closing. Seller
shall maintain the Excluded Employee Records for the time required by applicable
Law. To the extent permissible under applicable Law, Seller shall permit
Purchaser to inspect from time to time any Excluded Employee Records.
 
(g)  Effective as of the Closing and through December 31, 2005, Purchaser shall
maintain for the benefit of the Transferred Employees that are employed by
Purchaser during such period a package of employee benefits that is reasonably
comparable in the aggregate to the employee benefit programs that are listed on
the Seller Disclosure Schedule and that Seller maintained for the benefit of
those employees immediately prior to the Closing. Purchaser’s obligation under
this Section 9.2(g) shall not be deemed to have been breached by virtue of the
inability of Seller to assign the Jefferson Policy as of the Closing Date.
 
Section 9.3  No Limitations. Nothing in this Article IX or elsewhere in this
Agreement or any other Transaction Document (other than any Employment
Agreement) shall limit or restrict in any way Purchaser’s right to modify the
terms and conditions of any Transferred Employee or any other employee of
Purchaser (including without limitation Purchaser’s right to modify or
discontinue any Employee Benefit Plan assumed by it pursuant to Section 9.2,
subject to applicable Law and the terms of such Employee Benefit Plan) or change
the nature of any at-will employment relationship between Purchaser and any
Transferred Employee or any other employee of Purchaser.
 
ARTICLE X  
 


 
INDEMNIFICATION
 
Section 10.1  Indemnity Obligations of Seller. Seller and the Member Parties
(collectively, “Seller Indemnitors”) covenant and agree to defend, indemnify and
hold harmless Purchaser and its Affiliates (including Parent) and the respective
its officers, directors, employees, agents, advisers and representatives of the
foregoing (collectively, the “Purchaser Indemnitees”), from and against, and to
pay or reimburse Purchaser Indemnitees for, any and all claims, liabilities,
obligations, losses, fines, costs, proceedings or damages (whether absolute,
accrued, conditional or otherwise and whether or not resulting from third party
claims), including all reasonable fees and disbursements of counsel incurred in
the investigation or defense of any of the same or in asserting any of their
respective rights hereunder (collectively, “Losses”), resulting from or arising
out of:
 
(i) any misrepresentation or breach of any warranty of Seller or Member Party
contained in the Transaction Documents; provided that in determining whether any
such misrepresentation or breach occurred, any dollar amount thresholds,
materiality qualifiers and Seller Material Adverse Effect qualifier contained in
any representation or warranty herein shall be disregarded;
 
(ii) any failure of Seller or any Member Party to perform any covenant or
agreement made or contained in the Transaction Documents or fulfill any
obligation in respect thereof; or
 
(iii) any and all Excluded Liabilities.
 
The obligations of Seller and the Member Parties other than Schactman under this
Section 10.1 are joint and several with respect to 100% (subject to the
limitations contained in the succeeding paragraph) of any Loss. The obligations
of Schactman under this Section 10.1 are several and shall in no event exceed
10% (subject to the limitations contained in the succeeding paragraph) of any
Loss.
 
Seller Indemnitors shall not be required to indemnify Purchaser Indemnitees with
respect to any claim for indemnification (other than a claim for indemnification
based on a breach of the representations and warranties contained in Sections
3.11(c), 3.24 or, subject to the next succeeding paragraph, 3.9) resulting from
or arising out of matters described in clause (i) above pursuant to this Section
10.1 (and not resulting from or arising out of matters described in clause (ii)
or (iii) above) unless and until the aggregate amount of all such claims against
all Seller Indemnitors, exclusive of Sales Tax Claims (as hereinafter defined),
exceeds $50,000 (the “Seller Threshold Amount”), in which case Seller
Indemnitors shall be required to indemnify Purchaser Indemnitees for the amount
of such claims in excess of the Seller Threshold Amount. Claims thereafter may
be asserted regardless of amount.
 
Seller Indemnitors’ indemnity obligation with respect to sales Tax pursuant to
clause (iii) above shall apply to the sales Tax matters disclosed in Section 3.9
of the Seller Disclosure Schedule. However, Seller Indemnitors shall not be
required to indemnify Purchaser Indemnitees with respect to any claim for
indemnification in respect of a failure of Seller to pay sales Tax (excluding
any Taxes payable to the State of Maryland or any subdivision thereof) or to
file a return with respect thereto (including without limitation any claim for a
breach of the representations and warranties contained in Section 3.9 with
respect to any such failure) (“Sales Tax Claims”) unless and until the aggregate
amount of all Sales Tax Claims against all Seller Indemnitors exceeds $50,000,
in which case Seller Indemnitors shall be required to indemnify Purchaser
Indemnitees for the amount of Sales Tax Claims in excess of $50,000. Sales Tax
Claims thereafter may be asserted regardless of amount. Seller shall take all
actions reasonably requested by Purchaser to resolve Seller’s potential
liability for sales Tax for periods prior to the Closing, including by making
voluntary disclosures to Tax authorities in jurisdictions where such taxes may
reasonably be determined to be due.
 
Indemnitors’ maximum liability to Purchaser Indemnitees under clause (i) above
(and not resulting from or arising out of matters described in clause (ii) or
(iii) above) shall not exceed the Effective Purchase Price. “Effective Purchase
Price” means, as of the time any liability pursuant to this Section X is
determined and required to be satisfied, the sum of (i) $5,750,000 (constituting
the sum of the Initial Cash Purchase Price and the aggregate Fair Market Value
as of the Closing Date of the Initial Shares), as such amount shall have been
adjusted pursuant to Section 2.5, (ii) the value of the Assumed Liabilities as
of the Closing Date, (iii) the amount of cash theretofore paid pursuant to
Section 2.6, (iv) the aggregate Fair Market Value as of the applicable Value
Date of any Earnout Shares theretofore issued pursuant to Section 2.6 and (v)
any amount paid to Seller pursuant to Section 2.1(d).
 
Section 10.2  Indemnity Obligations of Purchaser and Parent. Purchaser and
Parent (collectively, “Purchaser Indemnitors”) jointly and severally covenant
and agree to defend, indemnify and hold harmless Seller and its Affiliates,
their respective officers, directors, employees, agents, advisers and
representatives and the Member Parties (collectively, the “Seller Indemnitees”),
from and against any and all Losses resulting from or arising out of:
 
(i) any misrepresentation or breach of warranty of any Purchaser Indemnitor
contained in the Transaction Documents; provided that in determining whether any
such misrepresentation or breach occurred, any dollar amount thresholds,
materiality qualifiers and Parent Material Adverse Effect qualifier contained in
any representation or warranty herein shall be disregarded;
 
(ii) any failure of any Purchaser Indemnitor to perform any covenant or
agreement made or contained in the Transaction Documents or fulfill any other
obligation in respect thereof;
 

(iii)  
the Assumed Liabilities; or

 
(iv)  the post-Closing operation of the Business.
 
Purchaser shall not be required to indemnify Seller Indemnitees with respect to
any claim for indemnification resulting from or arising out of matters described
in clause (i) above pursuant to this Section 10.2 (and not resulting from or
arising out of matters described in clause (ii) or (iii) above) unless and until
the aggregate amount of all claims against Purchaser exceeds $50,000 (the
“Purchaser Threshold Amount”), in which case Purchaser shall be required to
indemnify Seller Indemnitees for the full amount of such claims in excess of the
Purchaser Threshold Amount. Claims thereafter may be asserted regardless of
amount. Purchaser’s maximum liability to Seller Indemnitees under clause (i)
above (and not resulting from or arising out of matters described in clause (ii)
or (iii) above) shall not exceed the Effective Purchase Price.
 
Section 10.3  Indemnification Procedures. (a) Third Party Claims. In the case of
any claim asserted by a third party against a party entitled to indemnification
under this Agreement (the “Indemnified Party”), notice shall be given by the
Indemnified Party to the party required to provide indemnification (the
“Indemnifying Party”) as soon as practicable after such Indemnified Party has
actual knowledge of any claim as to which indemnity may be sought, and the
Indemnified Party shall permit the Indemnifying Party (at the expense of such
Indemnifying Party) to assume the defense of any third party claim or any
litigation with a third party resulting therefrom; provided, however, that
(a) the counsel for the Indemnifying Party who shall conduct the defense of such
claim or litigation shall be subject to the approval of the Indemnified Party
(which approval shall not be unreasonably withheld or delayed), (b) the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (which shall not be subject to reimbursement hereunder except as
provided below), and (c) the failure by any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually and materially damaged as a result of such
failure to give notice. Except with the prior written consent of the Indemnified
Party, no Indemnifying Party, in the defense of any such claim or litigation,
shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of a general release from
any and all liability with respect to such claim or litigation. If the
Indemnified Party shall in good faith determine that the conduct of the defense
of any claim subject to indemnification hereunder or any proposed settlement of
any such claim by the Indemnifying Party might be expected to affect adversely
the ability of the Indemnified Party to conduct its business, or that the
Indemnified Party may have available to it one or more defenses or counterclaims
that are inconsistent with one or more of those that may be available to the
Indemnifying Party in respect of such claim or any litigation relating thereto,
the Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party; provided, however, that
if the Indemnified Party does so take over and assume control, the Indemnified
Party shall not settle such claim or litigation without the prior written
consent of the Indemnifying Party, such consent not to be unreasonably withheld
or delayed. If the Indemnifying Party does not accept the defense of any matter
as above provided within thirty (30) days after receipt of the notice from the
Indemnified Party described above, the Indemnified Party shall have the full
right to defend against any such claim or demand at the sole cost of the
Indemnifying Party and shall be entitled to settle or agree to pay in full such
claim or demand. In any event, the Indemnifying Party and the Indemnified Party
shall reasonably cooperate in the defense of any claim or litigation subject to
this Article X and the records of each shall be reasonably available to the
other with respect to such defense.
 
(b) Non-Third Party Claims. With respect to any claim for indemnification
hereunder which does not involve a third party claim, the Indemnified Party will
give the Indemnifying Party written notice of such claim. The Indemnifying Party
may acknowledge and agree by notice to the Indemnified Party in writing to
satisfy such claim within twenty (20) days of receipt of notice of such claim
from the Indemnified Party. If the Indemnifying Party shall dispute such claim,
the Indemnifying Party shall provide written notice of such dispute to the
Indemnified Party within such 20-day period, setting forth in reasonable detail
the basis of such dispute. Upon receipt of notice of any such dispute, the
Indemnified Party and the Indemnifying Party shall use reasonable efforts to
resolve such dispute within thirty (30) days of the date such notice of dispute
is received. If the Indemnifying Party shall fail to provide written notice to
the Indemnified Party within twenty (20) days of receipt of notice from the
Indemnified Party that the Indemnifying Party either acknowledges and agrees to
pay such claim or disputes such claim, the Indemnifying Party shall be deemed to
have acknowledged and agreed to pay such claim in full and to have waived any
right to dispute such claim. Once (a) the Indemnifying Party has acknowledged
and agreed to pay any claim pursuant to this Section 10.3, (b) any dispute under
this Section 10.3 has been resolved in favor of indemnification by mutual
agreement of the Indemnifying Party and the Indemnified Party, or (c) any
dispute under this Section 10.3 has been finally resolved in favor of
indemnification by order of a court of competent jurisdiction or other tribunal
(including an arbitrator contemplated by this agreement) having jurisdiction
over such dispute, then the Indemnifying Party shall pay the amount of such
claim to the Indemnified Party within twenty (20) days of the date of
acknowledgement by the Indemnifying Party or final resolution in favor of
indemnification, as the case may be, to such account and in such manner as is
designated in writing by the Indemnified Party.
 
(c) A proportion of any indemnifiable Loss suffered by a Purchaser Indemnitee
equal to (x) the aggregate Fair Market Value of the Shares issued under this
Agreement prior to the time any liability pursuant to this Section XI is
determined and required to be satisfied (determined with respect to the Initial
Shares as of the Closing Date and with respect to any Earnout Shares as of their
Value Date) divided by (y) the Effective Purchase Price as of the time such
liability is determined and required to be satisfied shall be satisfied by the
delivery to Parent for cancellation of shares of Parent Common Stock having an
aggregate Assigned Value equal to such portion of such Loss. “Assigned Value”
means, with respect to each outstanding Share, as of the time any liability
pursuant to this Section XI is determined and required to be satisfied, (A) the
sum of the aggregate Fair Market Value of the Initial Shares as of the date of
this Agreement and the aggregate Fair Market Value of any Earnout Shares issued
prior to such time as of their respective Value Dates divided by (B) the total
number of Shares issued prior to such time pursuant to this Agreement.
 
Section 10.4  Expiration of Representations and Warranties. All representations
and warranties contained in this Agreement shall survive the Closing until
[***]; provided, however, that (i) (i) the representations and warranties stated
in Sections 5.1, 5.4 and 5.7 shall survive the Closing until [***], (ii) the
representations and warranties stated in Sections 3.9, 3.14 and 3.18 shall
survive the Closing for the period ending on the date that is 30 days after the
expiration of the applicable statute of limitations period and (iii) the
representations and warranties stated in Sections 3.11(c) and 3.24 shall survive
indefinitely.
 
Section 10.5  Exclusive Remedy. Absent fraud or criminal activity and except as
provided under Sections 8.3 and 8.4, the indemnifications provided for in this
Article X shall be the sole and exclusive post-Closing remedies available to
either party against the other party for any claims under or based upon this
Agreement. Seller acknowledges that the representations and warranties contained
in the Transaction Documents shall not be deemed waived or otherwise affected by
any investigation by or on behalf of Purchaser or Parent.
 
Section 10.6  Set Off. If Seller, or any of them, or any Member Party shall have
any Liability to Purchaser or any other Purchaser Indemnitee (pursuant to this
Article X or otherwise), Purchaser and Parent shall be entitled, in addition to
any other right or remedy they may have, to exercise rights of set-off against
any payments or securities payable or deliverable to Seller in connection with
the Transaction Documents or otherwise, including without limitation pursuant to
Section 2.6 of this Agreement [***].
 
Section 10.7  Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price.
 
Section 10.8  No Punitive Damages. NO PARTY SHALL BE LIABLE UNDER THIS ARTICLE
XI OR OTHERWISE IN RESPECT OF THIS AGREEMENT, OTHER THAN SECTIONS 8.3 AND 8.4
HEREOF, FOR EXEMPLARY OR PUNITIVE DAMAGES EXCEPT TO THE EXTENT ANY SUCH PARTY
SUFFERS
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


OR INCURS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A THIRD
PARTY CLAIM, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE.
 
 
 
ARTICLE XI  
 


 
MISCELLANEOUS
 
Section 11.1  Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 11.1:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person directly or indirectly
owns or holds five percent (5%) or more of the ownership interests in such other
Person.
 
“Books and Records” means all books and records of Seller, including manuals,
price lists, mailing lists, lists of customers, sales and promotional materials,
purchasing materials, documents evidencing intangible rights or obligations,
personnel records, accounting records and litigation files (regardless of the
media in which stored), in each case relating to or used in the Business,
excluding only Seller’s corporate seal, corporate minute book and stock record
books.
 
“Business” means the business of Seller as conducted or proposed to be conducted
on the date hereof and as of the Closing Date.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Contract” means any contract, agreement, indenture, note, bond, loan, mortgage,
license, instrument, lease, commitment or other arrangement or agreement.
 
“EBIT” means, for any Applicable EBIT Period, income before interest income or
expense and before provision for income taxes for such period, in each case
determined based on the income statement of Purchaser for such period prepared
in accordance with GAAP (taking into account all applicable reserves); provided,
however, that EBIT shall in any event exclude (i) all gains or losses in
connection with sales or dispositions of assets and investments not in the
ordinary course of business, (ii) all earnings resulting from downward
adjustments (and, to the extent imposed by Parent through its control of
Purchaser, all decreases in earnings resulting from upward adjustments) to
compensation, bonuses, or to any other expenses, which adjustments are not in
the ordinary course of business (it being understood that, for purposes of
determining whether any such adjustments are in the ordinary course of business,
the determination of certain of the Member Parties to forego bonuses during 2004
shall be ignored), [***]. For purposes of determining EBIT, the effect of the
following items shall be excluded:
 
[***]
 
(D) other allocations, if any, agreed to by Seller and Purchaser;
 
(ii) out-of-pocket expenses incurred in connection with the acquisition of the
Business and the Assets or the interpretation and enforcement of the Transaction
Documents;
 
(iii) any amount which has been paid by or to Purchaser to satisfy an
indemnification obligation;
 
(iv) [***];
 
(v) [***];
 
(vi) [***];
 
(vii) [***]; and
 

(viii)  
[***]

 
"EBIT" shall include, subject to the foregoing (or comparable) adjustments, the
income before interest expense and before provision for taxes realized by Parent
or any subsidiary of Parent from the provision by Parent or such subsidiary to a
pharmaceutical company of statistical analysis or computer programming services
related to outsourced clinical data management, such services typically defined
by benchmark milestones for billing purposes, similar to the services provided
by Seller as of this date of this Agreement, but excluding any services provided
by employees that are subject to the day-to-day supervision of personnel of such
pharmaceutical companies, including temporary employees, permanent employees,
co-employees or other employees. Any income realized from the hiring by any
pharmaceutical company of any temporary or permanent employees to perform such
services shall not be included in Purchaser's income before interest expense and
provision for taxes for purposes of determining EBIT under this Agreement.
 
“Environmental Law” means any foreign, federal, state or local statute,
regulation, ordinance, or rule of common law as now or hereafter in effect in
any way or
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


any other legally binding requirement relating to the environment, natural
resources or protection of human health and safety including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), and the regulations promulgated pursuant thereto.
 
“Fair Market Value” means, as to the Parent Common Stock, (i) the average
closing bid price of the Parent Common Stock on quoted on NASDAQ over a period
of 20 consecutive trading days the latest of which shall be the trading day
immediately preceding the date as of which "Fair Market Value" is being
determined.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Approval” means any Consent of, with or to any Governmental Body.
 
“Governmental Body” means any government or governmental or regulatory authority
or body thereof, or political subdivision thereof, whether federal, state, local
or foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any substance, material or waste which is regulated
by the United States, the foreign jurisdictions in which Seller conducts
business, or any state, local or foreign governmental authority including,
without limitation, petroleum and its by-products, asbestos, and any material or
substance which is defined as a “hazardous waste,” “hazardous substance,”
“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid
waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law.
 
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith, (d) all mask works and all
applications, registrations and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” or words of similar effect means, (a) with respect to Seller, the
actual subjective knowledge of each Member Party and each member of senior
management of Seller and (b) with respect to Parent or any Purchaser, the actual
subjective knowledge of each member of senior management of Parent, and in
either case, matters that an individual in the position of such Member Party or
member of senior management, as the case may be, in light of the relevant
circumstances, reasonably would be expected to know upon due inquiry.
 
“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
transfer restriction under any shareholder or similar agreement, encumbrance or
any other restriction or limitation whatsoever.
 
“Parent Material Adverse Change” or “Parent Material Adverse Effect” means any
change effect that is materially adverse to (i)  the business, properties,
results of operations, prospects or condition (financial or otherwise) of
Parent, (ii) the ability of Parent or Purchaser to perform its obligations under
this Agreement or (iii) the ability of Purchaser to conduct the Business after
the Closing Date as the Business is being conducted as of the date hereof,
provided that a change or effect relating to the economy or financial markets in
general shall not constitute a Parent Material Adverse Effect.
 
“Seller Material Adverse Change” or “Seller Material Adverse Effect” means any
change effect that is materially adverse to (i)  the business, properties,
results of operations, prospects or condition (financial or otherwise) of
Seller, (ii) the ability of Seller to perform its obligations under this
Agreement or (iii) the ability of Purchaser to conduct the Business after the
Closing Date as the Business is being conducted as of the date hereof, provided
that a change or effect relating to the economy or financial markets in general
shall not constitute a Seller Material Adverse Effect.
 
“Neutral Accountant” means (i) Ernst & Young, or if Ernst & Young is not
independent in the reasonable determination of Purchaser or Seller, then (ii) an
independent auditing firm of nationally or regionally recognized standing
selected by the mutual agreement of Purchaser and Seller within 15 days of the
date on which the Neutral Accountant is proposed to begin serving or, if
Purchaser and Seller are unable to agree within such period, an independent
auditing firm of nationally or regionally recognized standing selected jointly
by two other such firms, one of which shall be specified by Purchaser and one of
which shall be specified by Seller, within 15 days after the expiration of such
period.
 
“Non-Competition Period” means [***].
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.
 
“Permitted Exceptions” means (i) statutory liens for current taxes, assessments
or other governmental charges not yet delinquent or the amount or validity of
which is being contested in good faith by appropriate proceedings, provided an
appropriate reserve is established therefor; (ii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business that are not material to the business, operations and
financial condition of the property so encumbered or Seller; (iii) zoning,
entitlement and other land use and environmental regulations by any Governmental
Body, provided that such regulations have not been violated; and (iv) such other
imperfections in title, charges, easements, restrictions and encumbrances which
do not materially detract from the value of or materially interfere with the
present use of the Assets subject thereto or affected thereby.
 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, migration or leaching into the indoor
or outdoor environment, or into or out of any property.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




“Remedial Action” means all actions to (x) clean up, remove, treat or in any
other way address any Hazardous Material; (y) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment; or (z) perform pre-remedial
studies and investigations or post-remedial monitoring and care.
 
“Subsidiary” means, as to any Person, any other Person of which a 50% or more of
the outstanding voting securities or other equity interests are owned, directly
or indirectly, by such Person.
 
“Tax” or “Taxes” shall mean means any federal, state, provincial, local or
foreign income, alternative minimum, accumulated earnings, personal holding
company, franchise, capital stock, net worth, capital, profits, windfall
profits, gross receipts, value added, sales, use, goods and services, excise,
customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under
Section 59A of the Code or any analogous or similar provision of any state,
local or foreign law or regulation), real property, personal property, ad
valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation,
payroll, health care, withholding, estimated or other similar tax, duty or other
governmental charge or assessment or deficiencies thereof, and including any
interest, penalties or additions to tax attributable to the foregoing.
 
“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
Section 11.2  Publicity . No party shall issue any press release or make any
other public announcement relating to the subject matter of this Agreement
without the prior written consent of Parent.
 
Section 11.3  Payment of Sales, Use or Similar Taxes; Transfer Taxes. Sellers
and Purchasers shall each be responsible for and pay in a timely manner 50% of
all sales, use, value added, documentary, stamp, gross receipts, registration,
transfer, conveyance, excise, recording, license and other similar Taxes and
fees (“Transfer Taxes”), arising out of or in connection with or attributable to
the transactions effected pursuant to the Transaction Documents, provided that
Purchaser shall be responsible for any Transfer Taxes in respect of Assets other
than fixtures, furniture and equipment. Each party hereto shall prepare and
timely file all Tax Returns required to be filed in respect of Transfer Taxes
that are the primary responsibility of such party under applicable Law;
provided, however, that such party’s preparation of any such Tax Returns shall
be subject to the other party’s approval, which approval shall not be
unreasonably withheld or delayed.
 
Section 11.4  Expenses. Except as otherwise provided in this Agreement, each
party shall bear all costs and expenses incurred by such party in connection
with the negotiation and execution of this Agreement and each other Transaction
Document, whether or not the transactions contemplated hereby and thereby are
consummated.
 
Section 11.5  Specific Performance. Seller acknowledges and agrees that the
breach of this Agreement would cause irreparable damage to Purchaser and that
Purchaser will not have an adequate remedy at law. Therefore, the obligations of
Seller under this Agreement, including, without limitation, Seller’s obligation
to sell the Assets to Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith
(without the requirement of the posting of a bond or other surety). Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
Section 11.6  Submission to Jurisdiction; Consent to Service of Process. The
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located Wilmington, Delaware over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby and each party hereby irrevocably agrees that all claims in respect of
such dispute or any suit, action proceeding related thereto may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.
 
Section 11.7  Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by Purchaser, in the case of an amendment,
supplement, modification or waiver sought to be enforced against Purchaser or
Parent, or Seller, in the case of an amendment, supplement, modification or
waiver sought to be enforced against Seller. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
Section 11.8  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflicts
of law principles thereof.
 
Section 11.9  Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.
 
Section 11.10  Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by certified mail, return receipt requested, to the parties
(and shall also be transmitted by facsimile to the Persons receiving copies
thereof) at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):
 
If to Seller, to:
 
HHI, L.L.C.
224 Schilling Center, Suite 160
Hunt Valley, Maryland 21031
Attn: Eugenia Henry
Telecopier: 410-785-3865
 
With a copy to:
 
Offit, Kurman, Yumkas & Denick
8 Park Center Court
Owings Mill, Maryland 21117
Attn: Ted Offit, Esq.
Telecopier: 443-738-1535
 
If to a Member Party, to such Member Party in care of:
 
HHI, L.L.C.
224 Schilling Center, Suite 160
Hunt Valley, Maryland 21031
Attn: Eugenia Henry
Telecopier: 410-785-3865
 
With a copy to:
 
Offit, Kurman, Yumkas & Denick
8 Park Center Court
Owings Mill, Maryland 21117
Attn: Ted Offit, Esq.
Telecopier: 443-738-1535
 
If to Parent, to:
 
Ventiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:
 
Kenneth G. Alberstadt, Esq.
Law Office of Kenneth G. Alberstadt
111 Broadway, 18th Floor
New York, New York 10006
Telecopier: (212) 404-7567
 
If to Purchaser, to:
 
IIH Acquisition LLC
in care of Ventiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:
Kenneth G. Alberstadt, Esq.
Law Office of Kenneth G. Alberstadt
111 Broadway, 18th Floor
New York, New York 10006
Telecopier: (212) 404-7567


Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered or transmitted by electronic mail, with
receipt acknowledgment by the recipient by return electronic mail, (ii) when
sent, if sent by facsimile on a business day during normal business hours (or,
if not sent on a business day during normal business hours, on the next business
day after the date sent by facsimile), (iii) on the next business day after
dispatch, if sent by nationally recognized, overnight courier guaranteeing next
business day delivery, and (iv) on the 5th business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.


Section 11.11  Bulk Sales. Purchaser and Seller hereby waive compliance by the
other with the provisions of the bulk sales laws of any jurisdiction, to the
extent applicable to the transactions contemplated by this Agreement. Seller
shall indemnify and hold harmless Purchaser and the other Purchaser Indemnitees
from and against any and all Losses resulting from or arising out of any
noncompliance or alleged noncompliance by Purchaser or Seller with such bulk
sales laws.
 
Section 11.12  Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
Section 11.13  Assignment of Works. The Stockholder agrees that all Work Product
belongs in all instances to the Company. To the extent any Member Party has any
right, title or interest of any kind or nature whatsoever in any Work Product,
such Member Party hereby assigns all such right, title and interest, effective
upon the Closing, to (or as otherwise directed by) Purchaser. For purposes
hereof, “Work Product” means all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patentable or unpatentable) which
relates to any business conducted or proposed to be conducted by the Company as
of the date hereof.
 
Section 11.14  Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Except as provided in Article IX, nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement. No assignment of this Agreement
or of any rights or obligations hereunder may be made by any party hereto (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void, provided that no such consent shall be required for any such assignment
(i) of Parent’s rights and obligations hereunder (a) in connection with a sale
or other transfer (whether directly or indirectly, including by merger or
consolidation) of substantially all of the assets of Parent and its consolidated
subsidiaries, so long as the surviving or transferee entity in such transaction
undertakes to comply with Parent’s obligations under this Agreement or (b) to an
Affiliate of Parent, provided that Parent remains liable therefor, (ii) of
Purchaser’s rights and obligations hereunder in connection with a sale or other
transfer (whether directly or indirectly, including by merger or consolidation)
of the Business, provided that the Parent Guaranty remains in effect, or (iii)
of Parent’s and Purchasers’ rights hereunder as security for the obligations of
Parent or any Affiliate of Parent under a credit agreement entered into with a
bank or other financial institution, including without limitation that certain
Loan and Security Agreement dated as of March 29, 2002 among Wells Fargo
Foothill, Inc., as lender, and Parent and Ventiv Health US Sales LLC, as
borrowers, as the same may be amended from time to time.
 
Section 11.15  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
Section 11.16  Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
* * *
 




HHI, L.L.C.




By /s/ Eugenia Henry    
Name: Eugenia Henry
Title: President


VENTIV HEALTH, INC.




By /s/ John Emery     
Name: John Emery
Title: Chief Financial Officer and Secretary


IIH ACQUISITION LLC




By /s/ John Emery     
Name: John Emery
Title: Vice President


MEMBERS:




/s/ Eugenia Henry    
Eugenia Bair Henry




EARL WEBB HENRY LIVING TRUST




By /s/ Earl Henry     
Earl Webb Henry, trustee




By /s/ Eugenia Henry    
Eugenia Bair Henry, trustee




/s/ Mark Schachtman    
Mark Schactman




2




--------------------------------------------------------------------------------



MEMBER AFFILIATES:




/s/ Earl Henry     
Earl Webb Henry


EUGENIA BAIR HENRY LIVING         TRUST




By /s/ Earl Henry     
Earl Webb Henry, trustee




By /s/ Eugenia Henry    
Eugenia Bair Henry, trustee


